EXHIBIT 10.1

$250,000,000
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

March 6, 2015

among

SAIA, INC.

the BANKS from time to time party hereto

BOKF, NA dba BANK OF OKLAHOMA,
as Administrative Agent and Collateral Agent

and

SUNTRUST BANK,
as Documentation Agent



--------------------------------------------------------------------------------



BOKF, NA dba BANK OF OKLAHOMA and SUNTRUST ROBINSON HUMPHREY, INC.
Joint Lead Arrangers

JPMORGAN CHASE BANK, N.A.
BANK OF AMERICA, N.A.
PNC BANK, NATIONAL ASSOCIATION
Co-Syndication Agents

TABLE OF CONTENTS

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
March 6, 2015 (the “Effective Date”), is entered into by and among SAIA, INC., a
Delaware corporation (the “Borrower”), the undersigned financial institutions
(each individually, a “Bank,” and collectively, the “Banks”), and BOKF, NA dba
BANK OF OKLAHOMA (successor to Bank of Oklahoma, N.A.), as Administrative Agent
and Collateral Agent.

RECITALS

A. The Borrower, the Banks therein named, the Administrative Agent and the
Collateral Agent are parties to that certain Fourth Amended and Restated Credit
Agreement dated as of November 30, 2011, as amended by that certain First
Amendment to Fourth Amended and Restated Credit Agreement dated as of June 28,
2013, and that certain Second Amendment to Fourth Amended and Restated Credit
Agreement dated as of July 15, 2014 (as so amended, the “Existing Credit
Agreement”), pursuant to which such Banks continued a $200,000,000 revolving
credit facility in favor of the Borrower.

B. The Borrower, the Banks, the Administrative Agent and the Collateral Agent
have agreed to amend the terms and provisions of the Existing Credit Agreement.
Because of the extent of the amendments to the Existing Credit Agreement, the
parties deem it convenient to amend and restate the Existing Credit Agreement in
its entirety in accordance with the terms and provisions of this Agreement.

C. This Agreement shall supersede the Existing Credit Agreement.



1.   DEFINITIONS AND ACCOUNTING TERMS

1.1. Defined Terms. As used in this Agreement, the following terms have the
following meanings (terms defined in the singular to have the same meanings when
used in the plural and vice versa):

“Acceptable Security Interest” in any Property of the Borrower or any of its
Subsidiaries means a Lien which (a) exists in favor of the Collateral Agent for
the benefit of the Secured Parties; (b) is valid; (c) has been duly perfected
and is enforceable against the Borrower and the Property covered thereby in
preference to any rights of any Person therein, other than Permitted Liens;
(d) is superior to all other Liens except Permitted Liens; and (e) secures the
Obligations and the Prudential Obligations on a pari passu basis.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or one or more
of its Subsidiaries (i) acquires all or substantially all of any going business
or all or substantially all of the assets of any firm, corporation, partnership
or limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a corporation
which have ordinary voting power for the election of directors (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
Equity Interests of a partnership or limited liability company.

“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Borrower or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant), the subject
matter of which either (i) is similar to that of any covenant in Section 5 or 7
of this Agreement, or related definitions in Section 1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the lenders under the
Prudential Agreement or any other agreement governing or evidencing Indebtedness
in an aggregate principal amount committed or outstanding of $10,000,000 or more
(and such covenant or similar restriction shall be deemed an Additional Covenant
only to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Section 5 or 7 of this
Agreement, or related definitions in Section 1 of this Agreement.

“Additional Default” means any default or similar provision applicable to the
Borrower or any Subsidiary the result of which is to accelerate or permit the
acceleration (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires the Borrower or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Matured Default
contained in Section 8 of this Agreement, or related definitions in Section 1 of
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive or has a shorter grace period than those set forth herein or
is more beneficial to the lenders under the Prudential Agreement or any other
agreement governing or evidencing Indebtedness in an aggregate principal amount
committed or outstanding of $10,000,000 or more (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Matured Default contained in Section 8 of this
Agreement, or related definitions in Section 1 of this Agreement.

“Adjusted Base Rate” means the Base Rate plus (or, if applicable, minus) the
Base Rate Margin; provided, however, that if the Adjusted Base Rate is
calculated as a negative number, then the Adjusted Base Rate shall be deemed to
be 0.00% for all purposes hereunder.

“Adjusted EBITDAR” means EBITDAR as it may be adjusted by the Administrative
Agent in the reasonable exercise of its sole discretion to include (i) pro forma
additions related to Permitted Acquisitions and (ii) certain non-recurring
charges and/or extraordinary items proposed by the Borrower to be included in
EBITDAR. Following the closing of any Permitted Acquisition, the calculation of
EBITDAR may be adjusted to take into account the financial impact of such
Permitted Acquisition as if such Permitted Acquisition had occurred prior to,
and the Subsidiary or Property acquired pursuant to such Permitted Acquisition
had been owned by the Borrower or one of its consolidated Subsidiaries
throughout, the entire calculation period prior to the date as of which such
calculation is being made, but any such adjustment shall be calculated by the
Administrative Agent in the reasonable exercise of its sole discretion.

“Adjusted LIBOR Rate” means the LIBOR Rate plus the LIBOR Margin.

“Administrative Agent” means BOKF, in its capacity as administrative agent for
the Banks under the Loan Documents and any successor in such capacity appointed
pursuant to Section 9.6.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under the direct or indirect common control with, the Borrower. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting Equity
Interests, by contract or otherwise.

“Agent” means either the Administrative Agent or the Collateral Agent.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
Outstanding Credit Exposure of all of the Banks.

“Agreement” means this Fifth Amended and Restated Revolving Credit Agreement, as
it may be amended, supplemented or modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption, including the United
States Foreign Corrupt Practices Act of 1977, as amended, or any similar law or
statute in any applicable jurisdiction.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank, or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

“Authorized Officer” means, in the case of the Borrower, its chief executive
officer, its chief financial officer or any other officer of the Borrower
involved principally in the financial operations of the Borrower and designated
as an “Authorized Officer” of the Borrower for the purpose of this Agreement in
an Officer’s Certificate executed by the Borrower’s chief executive officer or
chief financial officer and delivered to the Administrative Agent. Any action
taken under this Agreement on behalf of the Borrower by any individual who on or
after the Effective Date shall have been an Authorized Officer of the Borrower
and who the Administrative Agent in good faith believes to be an Authorized
Officer of the Borrower at the time of such action shall be binding on the
Borrower even though such individual shall have ceased to be an Authorized
Officer of the Borrower. Any document, agreement, instrument, certificate or
notice signed by an Authorized Officer shall be deemed signed by the Authorized
Officer in his or her capacity as an officer of the Borrower and not in his or
her individual capacity; provided, however, that any certificate signed by an
Authorized Officer on behalf of the Borrower shall be given by such Authorized
Officer to the best of his or her actual personal knowledge.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an eligible assignee (with the consent of any party whose consent is
required by Section 10.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit D hereto or any other form approved by the
Administrative Agent.

“Available Liquidity” means, as of any calculation date, the unused portion of
the Revolving Credit Commitment plus net unrestricted cash on hand of the
Borrower and its Subsidiaries.

“Base Rate” means, on any day, the rate which is the highest of (i) the sum of
(A) the Federal Funds Rate on such day plus (B) 0.50%, (ii) the “prime rate” of
interest as most recently reported in the Wall Street Journal, or (iii) the sum
of (A) the 30-day LIBOR Rate in effect on such day plus (B) 1.00%.

“Base Rate Loan” means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the Base Rate.

“Base Rate Margin” has the meaning set forth on the Pricing Schedule.

“BOKF” means BOKF, NA dba Bank of Oklahoma.

“Borrowing Date” means the date on which a Revolving Credit Loan or Swing Line
Loan is made or requested to be made.

“Borrowing Notice” means a request by the Borrower for a Revolving Loan or a
Swing Line Loan, in the form of Exhibit A hereto.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Oklahoma are authorized or required to close under the
laws of such State and, if the applicable day relates to a LIBOR Loan, Interest
Period, or notice with respect to a LIBOR Loan, a day on which dealings in
Dollar deposits are also carried on in the London interbank market and banks are
open for business in London.

“Capital Expenditures” means, for any applicable period of determination, the
aggregate amount of all expenditures of the Borrower and its Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
should be classified as capital expenditures.

“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Capitalized Lease Obligation” means any rental obligation which, under GAAP, is
or will be required to be capitalized on the books of the Borrower or any
Subsidiary, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with GAAP.

“Change in Law” means (a) the adoption or implementation of any treaty, law,
rule or regulation after the Effective Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Bank or the L/C
Issuer (or by any lending office of such Bank or the L/C Issuer or by such
Bank’s or the L/C Issuer’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Governmental Authority made or issued after the Effective Date;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

“Collateral” means, collectively, (i) the Personal Property Collateral, (ii) the
Mortgaged Properties, and (iii) any other Property in which the Collateral Agent
is at any time granted a Lien as security for the Obligations.

“Collateral Agent” means BOKF in its capacity as collateral agent for the Banks,
Prudential and the other Secured Parties pursuant to this Agreement and the
Prudential Intercreditor Agreement, or any successor collateral agent appointed
pursuant to Section 4.9 of the Prudential Intercreditor Agreement.

“Collateral Documents” means the Security Agreement, the Mortgages and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

“Commitment” means, as to any Bank, such Bank’s obligation to (a) make Revolving
Credit Loans to the Borrower and (b) purchase participations in Swing Line Loans
and L/C Obligations, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Bank’s name
on such Bank’s signature page hereto or in the Assignment and Assumption
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be increased or decreased from time to time in accordance with this
Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §§ 1 et
seq.).

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.

“Consolidated” and “Consolidating” mean the consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.4.

“Contingency Reserve” means accruals (other than de minimis accruals) for
matters of a contingent nature that are generally infrequent or unusual and not
in the ordinary course of the Borrower’s or its Subsidiaries’ businesses,
excluding reserves for the Borrower’s and its Subsidiaries’ workers’
compensation and bodily injury and property damage programs.

“Debtor Relief Laws” means (i) the United States Bankruptcy Code, (ii) all other
laws relating to liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization, and (iii) all other similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means an event or circumstance that, with the giving of notice, the
passage of time, or both, would be a Matured Default.

“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that (a) has failed to fund all of its portion of a Revolving Credit Loan,
participation in a L/C Obligation or participation in a Swing Line Loan required
to be funded by it hereunder within two Business Days of the date required to be
funded by it hereunder, unless such Bank notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default or Matured Default,
shall be specifically identified in such writing) has not been satisfied,
(b) has failed to pay over to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Bank any other amount required to be paid by it
hereunder within two Business Days of the date when due, unless such amount is
the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Bank in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit (unless such writing or
public statement relates to such Bank’s obligation to fund a Revolving Credit
Loan hereunder and states that such position is based on such Bank’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default or Matured Default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (d) has
failed, within three Business Days after request by the Administrative Agent or
the Borrower, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund prospective Revolving Credit Loans and
participations in then outstanding L/C Obligations and Swing Line Loans
(provided that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (d) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (e) has, or has a direct or indirect parent company or
holding company that has, (i) become the subject of a proceeding under any
Debtor Relief Law, or (ii) had appointed for it a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Bank shall not
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company or holding
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Administrative Agent that a Bank is a
Defaulting Bank under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Bank shall be deemed to
be a Defaulting Bank upon delivery of written notice of such determination to
the Borrower, the L/C Issuer, the Swing Line Lender and each Bank.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“EBITDAR” means, for any period, the sum of Net Income plus, to the extent
deducted in the determination of Net Income, (i) all provisions for federal,
state and other income tax of the Borrower and its Subsidiaries, (ii) Interest
Expense, (iii) provisions for depreciation and amortization, (iv) Rental
Expense, (v) any non-cash items decreasing Net Income for such period (excluding
any writedown or write-off of Receivables), (vi) any extraordinary charges for
such period and non-recurring or unusual charges for such period, (vii) any
unrealized losses for such period attributable to the application of “mark to
market” accounting in respect of Swap Agreements, (viii) restructuring charges,
costs, expenses and reserves or increases to existing reserves (including
severance costs, relocation costs, integration costs, other business
optimization costs, expenses or reserves, costs related to the closure or
consolidation of facilities or curtailments, and modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities)), but not exceeding $5,000,000 in any period of four consecutive
fiscal quarters, (ix) nonrecurring reasonable transactions costs or expenses
related to any issuance of Equity Interests, any Investment, Acquisition or
disposition outside the ordinary course of business, and (x) non-cash earn-out
obligations incurred during such period in connection with any Acquisition
permitted under Section 7.3, excluding (a) any gains or losses resulting from
the sale, conversion or other disposition of capital assets (i.e., assets other
than current assets), (b) any gains resulting from the write-up of assets,
(c) any earnings of any Person acquired by the Borrower or any Subsidiary
through purchase, merger or consolidation or otherwise for any period prior to
the date of Acquisition, (d) any deferred credit representing the excess of
equity in any such Subsidiary at the date of Acquisition over the cost of the
investment in such Subsidiary, (e) any gains or losses from the acquisition of
securities or the retirement or extinguishment of Indebtedness, (f) any gains on
collections from the proceeds of insurance policies or settlements, (g) any
restoration to income of any Contingency Reserve, except to the extent that
provision for such reserve was made out of income accrued during such period,
(h) any income, gain or loss during such period from any discontinued operations
or the disposition thereof, from any extraordinary items or from any prior
period adjustments, (i) to the extent not already accounted for in sections
(a) through (h) above, any other non-cash gains for such period, and (j) any
interest of the Borrower or any Subsidiary in the undistributed earnings (but
not losses) of any Person which is not a Subsidiary of the Borrower, which in
the aggregate will be deducted only to the extent they are positive, adjusted
for minority interests in Subsidiaries.

“Environmental and Safety Laws” means all laws relating to pollution, the
release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. §§ 7401 et seq.), the Clean Air Act (42
U.S.C. §§ 401 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601 et
seq.), the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.) and the
Emergency Planning and Community Right-To-Know Act (42 U.S.C. §§ 11001 et seq.),
each as the same may be amended and supplemented.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

“Excepted Liens” means the following Liens against Properties of the Borrower or
any of its Subsidiaries: (i) deposits to secure payment of worker’s
compensation, unemployment insurance and other similar benefits; (ii) Liens for
property taxes not yet due or the validity or amount of which are being
contested in good faith by appropriate proceedings and against which the
Borrower has established reserves in conformity with GAAP; (iii) statutory Liens
which (A) are being contested in good faith by appropriate legal proceedings and
against which the Borrower has established reserves in conformity with GAAP or
(B) arise in the ordinary course of business and secure obligations which are
not yet due and not in default; (iv) Liens to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, performance bonds, purchase, construction,
government or sales contracts and other similar obligations or otherwise to
satisfy statutory or legal obligations, provided that in each such case such
Liens (A) were not incurred or made in connection with the incurrence or
maintenance of Indebtedness, the borrowing of money, the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
the Property so encumbered or materially impair the use thereof in the operation
of its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) Liens resulting from any judgments, awards or
orders to the extent that such judgments, awards or orders do not cause or
constitute an Event of Default pursuant to Section 8.1.13.

“Excluded Swap Obligation” means (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to the Borrower, any Swap
Obligation of any Guarantor if, and to the extent that, all or a portion of the
liability of the Borrower with respect to, or the grant of the Borrower of a
security interest to secure, as applicable, such Swap Obligation is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof), by virtue of such Guarantor’s (in the case of
(a)) or the Borrower’s (in the case of (b)) failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.15.2 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor or the Borrower), at the time the guarantee of such Guarantor,
liability of the Borrower, or grant of such security interest by the Borrower or
such Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap Obligation, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Obligations for which such
guarantee or security interest or joint and several liability, as applicable, is
or becomes illegal.

“Existing Subsidiary” means each of SCS, SMF, LinkEx and Saia Metrogo.

“FATCA” means Sections 1471 through 1474 of the Code and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means that certain letter agreement dated as of December 8, 2014,
between the Borrower and the Administrative Agent.

“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of (i) Net Cash Flow for such period to (ii) Total Debt Service for the same
period.

“Funded Indebtedness” means, as of any calculation date, the aggregate principal
amount of all Indebtedness of the types described in any of clauses (i), (ii),
(iii), (iv), (v), (vii) and (viii) of the definition of the term “Indebtedness”
and all Guarantee Obligations with respect to such Indebtedness.

“GAAP” means generally accepted accounting principles in effect in the United
States.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government, and any
group or body charged with setting financial accounting or regulatory capital
rules or standards (including the Financial Accounting Standards Board, the Bank
for International Settlements or the Basel Committee on Banking Supervision or
any successor or similar authority to any of the forgoing).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
"primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation, or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. For the avoidance of doubt,
for purposes of determining any Guarantee Obligations of any Guarantor pursuant
to any Guaranty, the definition of “Specified Swap Agreement” shall not create
any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.

“Guaranties” means (i) the Fourth Restated Guaranty Agreement, dated as of the
Effective Date, to be executed by SMF, LinkEx and Saia Metrogo, and (ii) any
other guaranty agreement or other instrument at any time executed and delivered
by a Guarantor to guarantee payment and performance of the Obligations.

“Guarantor” means each of SMF, LinkEx, Saia Metrogo, any other Subsidiary
hereafter formed or acquired by the Borrower, and any other Person that becomes
a guarantor of all or a portion of the Obligations.

“Hazardous Materials” means (i) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
material,” “toxic substances” or any other formulations intended to define, list
or classify substances by reason of their deleterious properties, (ii) any oil,
petroleum or petroleum derived substances, (iii) any flammable substances or
explosives, (iv) any radioactive materials, (v) asbestos in any form,
(vi) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million,
(vii) pesticides, or (viii) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

“Indebtedness” means with respect to any Person, without duplication,
(i) indebtedness or liability for borrowed money; (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations for the
deferred purchase price of property acquired by such Person (excluding accounts
payable arising in the ordinary course of business but including all liabilities
created or arising under any conditional sale or other title retention agreement
with respect to any such property); (iv) redemption obligations in respect of
mandatorily redeemable Preferred Stock; (v) obligations as lessee under Capital
Leases; (vi) the amount of unfunded benefit liabilities (as defined in section
4001(a)(18) of ERISA); (vii) obligations under acceptance facilities;
(viii) obligations under sale/leaseback transactions; (ix) Swap Obligations;
(x) obligations secured by any Liens (other than Excepted Liens), whether or not
the obligations have been assumed; and (xi) Guarantee Obligations with respect
to liabilities of a type described in any of clauses (i) through (x) above.

“Interest Expense” means, with respect to any period, the sum, without
duplication, of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of interest rate Swap Agreements) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date such Loan is made and ending, as the Borrower may select pursuant to
Sections 2.4 and 2.6, on the numerically corresponding day in the first, second,
third or sixth calendar month thereafter, except that each such Interest Period
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month; provided that the foregoing provisions relating to Interest
Periods are subject to the following:

a. No Interest Period may extend beyond the Termination Date; and

b. If an Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next Business Day unless such Business
Day would fall in the next calendar month, in which event such Interest Period
shall end on the immediately preceding Business Day.

“Interest Rate Election Notice” means a notice from the Borrower in
substantially the form of Exhibit B hereto.

“Lending Office” means, with respect to any Bank the Lending Office of such Bank
(or of an Affiliate of such Bank) designated on the signature pages hereof or
such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to the Borrower and the Administrative Agent as
the office at which its Loans are to be made and maintained.

“L/C Issuer” means BOKF, in its capacity as the issuer of Letters of Credit
hereunder, and each of its successors in such capacity as provided in
Section 2.2.13. In the event that any other Bank hereunder issues one or more
Letters of Credit at the request of the L/C Issuer pursuant to Section 2.2.5,
the term “L/C Issuer” shall mean such Bank with respect to the Letters of Credit
issued by such Bank.

“L/C Obligations” means the aggregate undrawn face amount of all outstanding
Letters of Credit and outstanding obligations of the Borrower to reimburse the
Administrative Agent (for the account of the L/C Issuer) for all drawings under
a Letter of Credit.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.2.

“Letter of Credit Application Agreement” has the meaning set forth in
Section 2.2.2.

“Letter of Credit Payment Date” has the meaning set forth in Section 2.2.7.

“Leverage Ratio” means, as of the last day of any completed fiscal quarter of
the Borrower, the ratio of (i) Total Consolidated Indebtedness as of such date
to (ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date.

“LIBOR Loan” means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the LIBOR Rate.

“LIBOR Margin” has the meaning set forth on the Pricing Schedule.

“LIBOR Rate” means, (i) for any LIBOR Loan for the applicable Interest Period,
the rate per annum (expressed to the fifth decimal place) equal to (A) the rate
of interest which is identified and normally published by ICE Benchmark
Administration as the offered rate for loans in Dollars for such Interest Period
as of 11:00 a.m. (London time), on the second full Business Day next preceding
the first day of such Interest Period (unless such date is not a Business Day,
in which event the next succeeding Business Day will be used), plus (B) the
maximum reserve requirement, if any, then imposed under Regulation D for
“Eurocurrency Liabilities” (as defined therein), and (ii) to the extent the Base
Rate on any day is determined by reference to the LIBOR Rate, a rate (expressed
to the fifth decimal place) equal to (A) the rate of interest which is
identified and normally published by ICE Benchmark Administration for loans in
Dollars for thirty (30) day periods as of 11:00 a.m. (London time), on each
Business Day plus (ii) the maximum reserve requirement, if any, then imposed
under Regulation D for “Eurocurrency Liabilities” (as defined therein);
provided, however, that if the LIBOR Rate determined as provided above (or
pursuant to the following sentence) shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. If ICE Benchmark
Administration no longer reports the LIBOR Rate or the Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to the Banks in the London Interbank Market or if such index
no longer exists or accurately reflects the rate available to the Administrative
Agent in the London Interbank Market, the Administrative Agent may select a
comparable replacement index in its reasonable discretion.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

“LinkEx” means LinkEx, Inc., a Texas corporation.

“Loan Documents” means this Agreement, the Notes, any Letters of Credit (and the
Letter of Credit Application Agreement or any reimbursement agreement executed
by Borrower and required by the L/C Issuer or the Administrative Agent in
connection with the issuance of same), the Guaranties, the Collateral Documents,
any Specified Swap Agreements, the Fee Letter and any and all other instruments
executed or delivered by the Borrower and its Subsidiaries in connection with
the foregoing, together with all amendments, substitutions, renewals and
extensions hereof and thereof.

“Loans” means the Revolving Credit Loans and the Swing Line Loans, or any or all
of them as the context may require.

“Majority Banks” means, at any time, Banks holding more than fifty percent (50%)
of the Aggregate Outstanding Credit Exposure or, if no such principal amount is
then outstanding, Banks representing more than fifty percent (50%) of the
Revolving Credit Commitment. The outstanding portion of the Outstanding Credit
Exposure held or deemed held by any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks.

“Matured Default” means any of the events or circumstances specified in
Section 8, provided that there has been satisfied any requirement in connection
with such event for the giving of notice, or the lapse of time, or the happening
of any further condition, event or act.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means, as to each Mortgaged Property, a real estate mortgage, deed of
trust or other instrument executed by the Borrower or a Subsidiary in favor of
the Collateral Agent in order to grant the Collateral Agent a Lien thereon to
secure the Obligations and the Prudential Obligations. The Mortgages existing as
of the Effective Date are identified on Schedule 1.1 hereto.

“Mortgaged Properties” means (i) the terminal facilities located on the tract or
tracts of land more particularly identified on Schedule 1.1 attached hereto, and
(ii) any other real Properties (in addition to those described in the foregoing
clause (i)) in which a Lien may at any time be granted to the Collateral Agent
to secure the Obligations. As to each of such Properties, the term “Mortgaged
Property” includes all land, buildings, structures, improvements, fixtures and
other property rights relating thereto which are considered real property under
the laws of the state or jurisdiction in which such Property is located.

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“Net Cash Flow” means Adjusted EBITDAR less the sum of Rental Expense, cash
taxes, Unfinanced Capital Expenditures, dividends and distributions paid by the
Borrower, and treasury stock purchases (to the extent permitted by
Section 7.12(b)).

“Net Income” means, for any period of determination, with respect to the
Borrower and its Subsidiaries (other than any Subsidiary which is restricted
from declaring or paying dividends or otherwise advancing funds to its parent
whether by contract or otherwise), the cumulative Consolidated net income earned
during such period as determined in accordance with GAAP.

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.19.1.

“Notes” means the promissory notes, each dated as of the Effective Date, to be
delivered by the Borrower pursuant to Section 2.10 of this Agreement payable to
the order of each respective Bank in the principal amount of its Commitment.

“Obligations” means (a) all liabilities, obligations and indebtedness, of every
kind and description and howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now existing or hereafter arising, and
whether joint, several, or joint and several, of the Borrower or any Subsidiary
to the Banks, either Agent or the L/C Issuer, arising under or evidenced by this
Agreement or any of the other Loan Documents, including the principal balance of
the Loans, all interest accrued thereon (including interest accruing on the
Notes after the commencement of any proceeding under any Debtor Relief Laws,
notwithstanding any provision or rule of law which might restrict the rights of
the Bank, as against the Borrower or any other Person, to collect such
interest), all L/C Obligations, all loan fees, legal fees and other fees and
expenses payable to the Banks and the Agents as set forth in this Agreement and
the other Loan Documents, and all reimbursement and indemnification obligations
as set forth in this Agreement and the other Loan Documents, (b) all Swap
Obligations of the Borrower or any Subsidiary under any Specified Swap
Agreement, and (c) all obligations under any Treasury Management Agreement
between the Borrower or any Subsidiary and any Bank (or any Affiliate of a
Bank); provided, however, that the “Obligations” of any Guarantor shall not
include any Excluded Swap Obligations with respect to such Guarantor.

“Officer’s Certificate” means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower, in substantially the form attached
hereto as Exhibit C hereto.

“Operating Lease” means any lease of any property (whether real, personal or
mixed) which is not a Capital Lease.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Revolving Credit Loans outstanding at
such time plus (ii) an amount equal to its Pro Rata Share of the L/C Obligations
and Swing Line Loans outstanding at such time.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition permitted under Section 7.3(l).

“Permitted Liens” mean those Liens described in subsections (a) through (e) of
Section 7.1.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority, or other entity of whatever nature.

“Personal Property Collateral” means all of the following items and types of
personal property of the Borrower and its Subsidiaries, of every kind and
character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all Receivables, contracts, contract rights, electronic
chattel paper, tax refunds, indemnification rights, warranty claims, commercial
tort claims and general intangibles, (ii) all Rolling Stock, furniture,
fixtures, machinery, equipment, tools, tooling, inventory and other goods,
(iii) all patents, patent applications, trademarks, trademark applications,
trade names, copyrights, copyright applications, software license rights and
other intellectual property rights, (iv) all securities, financial assets and
other investment property, (v) all promissory notes, instruments, chattel paper
and documents, (vi) all letter-of-credit rights, (vii) all as-extracted
collateral, (viii) all deposit accounts and certificates of deposit, (ix) all
cash, cash equivalents and money, and (x) all Equity Interests held by the
Borrower in its Subsidiaries.

“Plan” means any defined benefit pension plan which is covered by Title IV of
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Pricing Schedule” means the Pricing Schedule attached hereto and designated as
such.

“Principal Office” means the principal office of each Bank, as listed on its
signature page hereto.

“Pro Rata Share” means the proportion which each Bank’s Commitment bears to the
Revolving Credit Commitment at the time of determination thereof.

“Property” means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Borrower or any Subsidiary.

“Prudential” means, individually and collectively, The Prudential Insurance
Company of America and any other holders from time to time of the Prudential
Term Notes, and each of their respective successors and assigns.

“Prudential Agreement” means the Second Amended and Restated Master Shelf
Agreement, dated as of March 6, 2015, to be entered into between the Borrower
and Prudential, as it may be amended from time to time.

“Prudential Intercreditor Agreement” means the Intercreditor and Collateral
Agency Agreement dated as of June 26, 2009, among Prudential, the Administrative
Agent, the Banks and the Collateral Agent, as it may be amended or modified from
time to time.

“Prudential Note Documents” means, collectively, the Prudential Agreement, the
Prudential Term Notes and the Prudential Note Guaranties, and any and all other
instruments executed or delivered by the Borrower and its Subsidiaries in
connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

“Prudential Note Guaranties” means those certain guaranty agreements of the Note
Guarantors (as defined in the Prudential Agreement) guarantying the payment of
the Prudential Term Notes.

“Prudential Obligations” means all liabilities, obligations and indebtedness, of
every kind and description and howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now existing or hereafter arising,
and whether joint, several, or joint and several, of the Borrower or any
Subsidiary to the holders of the Prudential Term Notes, arising under or
evidenced by the Prudential Agreement or the Prudential Note Documents,
including the principal balance of the Prudential Term Notes, all interest
accrued thereon (including interest accruing on the Prudential Term Notes after
the commencement of any proceeding under any Debtor Relief Laws, notwithstanding
any provision or rule of law which might restrict the rights of any holder of
the Prudential Term Notes, as against the Borrower or any other Person, to
collect such interest), all yield-maintenance amounts, all fees and expenses
(including legal fees) payable to the holders of the Prudential Term Notes as
set forth in the Prudential Agreement and the Prudential Note Documents, and all
reimbursement and indemnification obligations as set forth in the Prudential
Agreement and the Prudential Note Documents. In the event any portion of the
Prudential Obligations is refinanced in a transaction permitted by
Section 7.2(e), all references herein to the Prudential Obligations shall be
deemed to include such refinanced Indebtedness.

“Prudential Term Notes” means all promissory notes issued under the terms of the
Prudential Agreement.

“Purchaser” has the meaning set forth in Section 10.3.1.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the Borrower
and each Guarantor that is not an individual and (a) that has total assets
exceeding $10,000,000 at the time the relevant Guarantee Obligation or grant of
the relevant security interest becomes effective with respect to such Swap
Obligation or (b) that otherwise constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder and
can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Receivable” means any account, account receivable or other right to payment.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

“Related Party” means (i) any Shareholder, (ii) any executive officer or
director of the Borrower, (iii) all individuals to whom such Persons are related
by blood, adoption or marriage, and (iv) all Affiliates of the foregoing
Persons.

“Rental Expense” means with reference to any period, the aggregate amount of all
payments for rent or additional rent (including all payments for taxes and
insurance made directly to the lessor, but excluding payments for maintenance,
repairs, alterations, construction, demolition and the like) for which the
Borrower or Subsidiaries are directly or indirectly liable (as lessee or as
guarantor or other surety) under all Operating Leases in effect at any time
during such period.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulation thereunder, a withdrawal from a plan described in Section 4063
of ERISA, or a cessation of operations described in Section 4062(e) of ERISA.

“Revolving Credit Commitment” means the aggregate Commitments of the Banks. The
initial amount of the Revolving Credit Commitment is $250,000,000.

“Revolving Credit Loans” has the meaning assigned to such term in Section 2.1.

“Rolling Stock” means new and used trucks, tractors, trailers, lifts and
forklifts, together with all attachments and accessions to any of the foregoing,
owned by the Borrower and its Subsidiaries and used or useable in the operation
of their respective businesses.

“Saia Metrogo” means Saia Metrogo, LLC, a Texas limited liability company.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the date of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country, or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“S&P” means Standard & Poor’s Financial Services LLC and its successors.

“SCS” means SCS Transportation, Inc., a Delaware corporation.

“SEC” means the Securities and Exchange Commission (or any governmental body or
agency succeeding to the function of the Securities and Exchange Commission).

“Secured Parties” means (i) the Administrative Agent, (ii) the Collateral Agent,
(iii) the Banks, (iv) the L/C Issuer, (v) all other Persons from time to time
holding any of the Obligations or a participation therein, including any Bank or
any Affiliate of a Bank counterparty to a Specified Swap Agreement or a Treasury
Management Agreement with the Borrower or any Subsidiary, (vi) the holders of
the Prudential Term Notes, and (vii) all other Persons from time to time holding
any of the Prudential Obligations or a participation therein.

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the Effective Date, to be executed by the Borrower and each of the
Existing Subsidiaries (other than SCS) in favor of the Collateral Agent for the
benefit of the Secured Parties.

“Shareholder” means any Person who owns, beneficially or of record, directly or
indirectly, at any time during any year with respect to which a computation is
being made, either individually or together with all persons to whom such Person
is related by blood, adoption or marriage, 5% or more of the outstanding Equity
Interests of the Borrower which by the terms thereof have ordinary voting power
under ordinary circumstances to elect a majority of the board of directors of
the Borrower.

“SMF” means Saia Motor Freight Line, LLC, a Louisiana limited liability company
(formerly Saia Motor Freight Line, Inc.).

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Swap Agreement” means any Swap Agreement in respect of interest
rates, currency exchange rates, commodities, weather, power or emissions entered
into by the Borrower or any Guarantor and any Person that is a Bank or an
Affiliate of a Bank at the time such Swap Agreement is entered into (or, in
respect of any Swap Agreement entered into prior to the Effective Date, any
Person that was a Bank or an Affiliate of a Bank on the Effective Date), which
has been designated as a “Specified Swap Agreement” by such Bank and the
Borrower, by notice to the Administrative Agent not later than 15 days after the
later of (i) the Effective Date and (ii) the execution and delivery by the
Borrower or any Guarantor of such Swap Agreement (or such later date agreed by
such Bank and the Borrower, but in no event more than 30 days after such later
date referred to above); provided that for purposes of determining any Guarantee
Obligations of any Guarantor pursuant to the applicable Guaranty, the definition
of “Specified Swap Agreement” shall not create any guarantee by any Guarantor of
(or grant of security interest by any Guarantor to support, if applicable) any
Excluded Swap Obligation of such Guarantor.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Swap Agreement” means, any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act,
including any agreement with respect to any swap, forward, future or derivative
transaction or option or similar agreement involving, or settled by reference
to, one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions.

“Swap Obligations” means, with respect to any Person, any and all obligations of
such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements and (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Swap Agreement transaction. For the purposes of this
Agreement, the amount of the obligation under any Swap Agreement shall be the
amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that such Swap
Agreement had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap Agreement provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Swing Line Borrowing Notice” shall have the meaning set forth in
Section 2.21.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 in the
aggregate.

“Swing Line Lender” means BOKF, in its capacity as swingline lender and any
successor in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.21.

“Tangible Assets” means the consolidated assets of the Borrower and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

“Taxes” shall have the meaning set forth in Section 2.19.1.

“Termination Date” means March 6, 2020.

“Total Debt Service” means, as of any calculation date, the sum of (i) Interest
Expense for the period of four (4) consecutive fiscal quarters most recently
ended on or prior to such date, plus (ii) the current maturities of long-term
Consolidated Funded Indebtedness (including Capitalized Lease Obligations) of
the Borrower and its Subsidiaries as of such calculation date, plus (iii) any
prepayments made on the Prudential Obligations during the period of four (4)
consecutive fiscal quarters most recently ended on or prior to such date (but
excluding any such prepayments which were made in connection with a refinancing
permitted under Section 7.2(e)).

“Total Consolidated Indebtedness” means, as of any calculation date, the
Consolidated Indebtedness of the Borrower and its Subsidiaries as of such date,
plus six (6) times Rental Expense for the period of four (4) consecutive fiscal
quarters most recently ended on or prior to such date.

“Transfer” means, with respect to any item of Property, the sale, exchange,
conveyance, lease, transfer or other disposition of such item.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services by any depository or financial institution
to the Borrower or any of its Subsidiaries, including deposit accounts, funds
transfer, overdrafts, credit or debit cards, purchasing cards, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State of
Oklahoma or any other relevant jurisdiction.

“Unfinanced Capital Expenditures” means, for any period of determination, all
Capital Expenditures of the Borrower and its Subsidiaries which are not funded
with borrowed money.

“Unused Portion Fee” means the fee required by Section 2.9.1.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated hereunder from time to time in effect.

“Wholly Owned Subsidiary” means, with respect to the Borrower, any Subsidiary
(i) all of the Equity Interests of which are, at the time as of which any
determination is being made, owned by the Borrower either directly or through
one or more other Wholly Owned Subsidiaries, and (ii) which has outstanding no
options, warrants, rights or other securities entitling the holder thereof
(other than the Borrower or a Wholly Owned Subsidiary) to acquire any Equity
Interests in such Subsidiary.

1.2. Accounting Principles, Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial data, statements and certificates and reports as to financial
matters required to be furnished hereunder (including financial ratios and other
financial calculations) shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of the
Borrower referred to in Section 4.4. If at any time any Accounting Change (as
defined below) would affect the computation of any financial ratio or other
financial calculation set forth in this Agreement, (i) such ratio or calculation
shall continue to be made in accordance with GAAP as in effect on December 31,
2014, and (ii) the Borrower shall provide to the Administrative Agent and the
Banks a reconciliation between such ratio or calculation made before and after
giving effect to such Accounting Change. For purposes of this Section 1.2, an
“Accounting Change” means (A) any change in accounting principles required by
GAAP and implemented by the Borrower, (B) any change in accounting principles
recommended by the Borrower’s independent accountants; and (C) any change in
carrying value of the Borrower’s or any of its Subsidiaries’ assets, liabilities
or equity accounts resulting from any adjustments that, in each case, were
applicable to, but not included in, the audited financial statements referred to
in Section 4.4. Without limiting the foregoing, any changes to lease accounting
that requires the assets and liabilities arising under operating leases to be
recognized in any statement of financial position shall be excluded from such
method of calculation for purposes hereof. For purposes of determining
compliance with the financial covenants contained in Sections 6.1 and 6.2, any
election by the Borrower to measure an item of Indebtedness using fair value (as
permitted by Accounting Standards Codification 825-10 or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

1.3. Terms Defined in UCC. Except as otherwise defined herein, terms used herein
that are defined in Article 9 of the UCC are used herein with the same meanings.

1.4. Times of Day. Unless otherwise specified, all references herein to times of
day are references to Central time (daylight or standard, as applicable).

1.5. Construction. The following rules of interpretation and construction shall
apply, unless the context otherwise requires: (a) all terms defined herein in
the singular shall include the plural, as the context requires, and vice versa;
(b) the descriptive headings of the sections of this Agreement are for
convenience only and shall not be used in the construction of the content of
this Agreement; (c) references to sections when used in this Agreement refer to
specific sections of this Agreement; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(e) the term “or” is not exclusive; (f) the term “including” (or any form
thereof) is not intended to be limiting or exclusive; (g) any reference herein
to any Person shall be construed to include such Person’s successors and
assigns; and (h) any reference to any statute or regulation shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such statute or regulation, and any reference to any statute or
regulation shall, unless otherwise specified, refer to such statute or
regulation as amended, modified or supplemented from time to time. Unless the
context requires otherwise, any definition of or reference herein to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein).



2.   LENDING COMMITMENT

2.1. Revolving Credit Loans. Each Bank agrees, on the terms and conditions
hereinafter set forth, to make its Pro Rata Share of Loans (each, a “Revolving
Credit Loan” and collectively, the "Revolving Credit Loans”) to the Borrower
from time to time during the period from the Effective Date up to but not
including the Termination Date, in an aggregate principal amount not to exceed
at any time such Bank’s Commitment; provided, however, that after giving effect
to the making of any Revolving Credit Loan, (i) the Aggregate Outstanding Credit
Exposure shall not exceed the Revolving Credit Commitment, and (ii) as to any
Bank, the sum of its Pro Rata Share of the aggregate outstanding amount of the
Revolving Credit Loans, plus such Bank’s Pro Rata Share of the outstanding
amount of all L/C Obligations, plus such Bank’s Pro Rata Share of the
outstanding amount of all Swing Line Loans shall not exceed such Bank’s
Commitment. Subject to the other terms and conditions hereof, amounts borrowed
under this Section 2.1 may be repaid and reborrowed from time to time. Each
Revolving Credit Loan which shall not utilize the Revolving Credit Commitment in
full shall be in an amount not less than One Million Dollars ($1,000,000). Any
request for a Revolving Credit Loan for a lesser amount shall be made as a Swing
Line Loan. Pursuant to the terms and conditions set forth herein, the Revolving
Credit Loans may be outstanding as Base Rate Loans or LIBOR Loans. Each type of
Revolving Credit Loan shall be made and maintained by each Bank at its Lending
Office for such type of Loan. The failure of any Bank to advance its Pro Rata
Share of any requested Revolving Credit Loan to be made by it on the date
specified for such Loan shall not relieve any other Bank of its obligation (if
any) to make such Loan on such date, but no Bank shall be responsible for the
failure of any other Bank to make such Loans to be made by such other Bank.

2.2. Letters of Credit.

2.2.1. The L/C Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue stand-by and commercial letters of credit (each, a
“Letter of Credit”) and to renew, extend, increase, decrease or otherwise modify
each Letter of Credit from time to time from and including the Effective Date
and prior to the Termination Date upon the request of Borrower, provided that,
immediately after each such Letter of Credit is issued, renewed, extended,
increased or otherwise modified, (i) the aggregate outstanding principal amount
of all outstanding L/C Obligations shall not exceed $100,000,000, and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Revolving Credit
Commitment. Each Letter of Credit shall have an expiry date not later than one
year from the date of issuance, subject to renewal terms allowing for annual
extensions, provided that in no event shall any Letter of Credit have a final
expiry which is later than the thirtieth (30th) Business Day prior to the
Termination Date.

2.2.2. Subject to Section 2.2.1, the Borrower shall give the L/C Issuer notice
at least one (1) Business Day prior to the proposed date of issuance or
modification of each Letter of Credit, specifying the account party (which must
be the Borrower or a Subsidiary), the beneficiary, the proposed date of issuance
(or modification) and the expiry date of such Letter of Credit, and describing
the proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby. The issuance or modification by the L/C Issuer
of any Letter of Credit shall, in addition to the conditions precedent set forth
in Section 3 (the satisfaction of which the L/C Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be satisfactory to the L/C Issuer and that Borrower and the account party
(if other than Borrower) shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the L/C Issuer shall have reasonably requested (each, a “Letter of
Credit Application Agreement”). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application Agreement,
the terms of this Agreement shall control.

2.2.3. Notwithstanding anything to the contrary contained herein or in any
Letter of Credit Application Agreement, the L/C Issuer shall not be under any
obligation to issue any requested Letter of Credit if:

(a) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any legal requirement applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(b) except as otherwise agreed by the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars;

(c) a default of any Bank’s obligations to fund under Section 2.2.7 exists or
any Bank is at such time a Defaulting Bank hereunder, unless the L/C Issuer has
entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the L/C Issuer’s risk with respect to such Bank; or

(d) the beneficiary of a Letter of Credit which is requested to be issued does
not accept the proposed Letter of Credit.

2.2.4. Upon the issuance of each Letter of Credit, the Borrower shall pay to the
L/C Issuer for its own account an issuance (fronting) fee equal to 0.100% of the
face amount of such Letter of Credit.

2.2.5. In the event that the beneficiary of any Letter of Credit requested to be
issued hereunder will not accept a Letter of Credit issued by the L/C Issuer,
the L/C Issuer will use commercially reasonable efforts to arrange for another
Bank to issue the requested Letter of Credit. The Borrower shall pay any
issuance or fronting fees charged by the issuing Bank, and the Borrower
acknowledges that such fees may be higher than the issuance fee provided for in
Section 2.2.4.

2.2.6. By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the L/C Issuer or the Bank, the L/C Issuer hereby grants to each Bank, and
each Bank hereby acquires from the L/C Issuer, a participation in such Letter of
Credit equal to such Bank’s Pro Rata Share of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Bank hereby absolutely and unconditionally agrees to pay to the
L/C Issuer such Bank’s Pro Rata Share of each payment made by the L/C Issuer
upon any drawing and not reimbursed by the Borrower on the Letter of Credit
Payment Date as provided in Section 2.2.7, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.2.6 in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of any Default or reduction or termination of the Revolving Credit Commitment,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

2.2.7. Upon receipt from the beneficiary of any demand for payment under any
Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent as to the amount to be paid by the L/C Issuer as a result
of such demand and the proposed payment date (each, a “Letter of Credit Payment
Date”). The Borrower and any other applicable account party shall be irrevocably
and unconditionally obligated to reimburse the L/C Issuer on or by the
applicable Letter of Credit Payment Date for any amounts to be paid by the L/C
Issuer upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. All such amounts paid by the L/C
Issuer and remaining unpaid by the Borrower and any other applicable account
party shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to (i) the applicable Adjusted Base Rate for such day if such
day falls on or before the applicable Letter of Credit Payment Date and (ii) the
sum of 2% plus the Adjusted Base Rate applicable for such day if such day falls
after such Letter of Credit Payment Date.

2.2.8. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Bank of such drawing, the payment amount then due from
the Borrower in respect thereof and such Bank’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Bank shall pay to the Administrative
Agent (for the account of the L/C Issuer) its Pro Rata Share of the payment then
due from the Borrower, in the same manner as provided in Section 2.1 with
respect to Revolving Credit Loans made by such Bank, and the amounts so paid to
the Administrative Agent shall be deemed Revolving Credit Loans for purposes of
this Agreement.

2.2.9. If after the date hereof, any Change in Law shall impose, modify or deem
applicable any tax, reserve, special deposit or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder, and the result shall be to increase the cost to the L/C Issuer
of issuing or maintaining any Letter of Credit, or reduce any amount receivable
hereunder by the L/C Issuer in respect of any Letter of Credit (which increase
in cost, or reduction in amount receivable, shall be the result of the L/C
Issuer’s reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by the L/C Issuer, the Borrower
agrees to pay to the L/C Issuer, from time to time as specified by the L/C
Issuer, such additional amounts as shall be sufficient to compensate the L/C
Issuer for such increased costs or reductions in amounts received by the L/C
Issuer. A certificate of the L/C Issuer submitted by the L/C Issuer to the
Borrower shall be conclusive as to the amount thereof in the absence of manifest
error.

2.2.10. The obligations of Borrower and any other applicable account parties
under this Section 2.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which Borrower or any of the foregoing account parties may have or have had
against the L/C Issuer or any beneficiary of a Letter of Credit. The Borrower
and the applicable account parties further agree with the L/C Issuer that the
obligation for reimbursement in respect of any Letter of Credit shall not be
affected by the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower and any other applicable account parties, or any of their Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or any other applicable account parties, or any of
their Affiliates, against the beneficiary of any Letter of Credit or any such
transferee. The responsibility of the L/C Issuer to the Borrower shall be only
to determine that the documents (including each demand for payment) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit. The L/C Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower and any other
applicable account parties agree that any action taken or omitted by the L/C
Issuer under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith and without willful misconduct or gross
negligence, shall be binding upon them and shall not put the L/C Issuer under
any liability to any of them.

2.2.11. The L/C Issuer shall be entitled to rely, and shall be fully protected
in relying upon, any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the L/C Issuer.

2.2.12. The Borrower hereby agrees to indemnify and hold harmless the L/C
Issuer, and its respective directors, officers and employees from and against
any and all claims and damages, losses, liabilities, costs or expenses which the
L/C Issuer may incur (or which may be claimed against the L/C Issuer by any
Person whatsoever) by reason of or in connection with the execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the L/C Issuer
may incur by reason of or on account of the L/C Issuer issuing any Letter of
Credit which specifies that the term “beneficiary” included therein includes any
successor by operation of law of the named beneficiary, but which Letter of
Credit does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the L/C Issuer,
evidencing the appointment of such successor beneficiary; provided that Borrower
shall not be required to indemnify the L/C Issuer for any claims, damages,
losses, liabilities, costs or expenses (x) to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the L/C
Issuer in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (ii) the L/C Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit or (y) which are the subject of or are incurred in connection with any
litigation or proceeding with respect to which (i) the Borrower or any other
applicable account parties, or their Affiliates, on the one hand, and (ii) the
L/C Issuer, on the other hand, are directly opposing parties and with respect to
which a final, non-appealable judgment has been rendered in favor of the
Borrower or such other applicable account party or their Affiliates by a court
of competent jurisdiction. Nothing in this Section 2.2.12 is intended to limit
the obligations of Borrower under any other provision of this Agreement. The
provisions of this Section 2.2.12 shall survive termination of this Agreement.

2.2.13. The L/C Issuer may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Banks of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer pursuant to Section 2.2.4. From and after the
effective date of any such replacement, (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

2.3. Reduction of Revolving Credit Commitment. The Borrower shall have the
right, upon at least three (3) Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce in part the unused portion of the
Revolving Credit Commitment, provided that each partial reduction shall be in
the amount of at least One Million Dollars ($1,000,000), and provided further
that no reduction shall be permitted if, after giving effect thereto, and to any
prepayment made therewith, the aggregate outstanding and unpaid principal amount
of the Revolving Credit Loans, Swing Line Loans and Letters of Credit shall
exceed the Revolving Credit Commitment. Any reduction in part of the unused
portion of the Banks’ Commitments shall be made in the proportion that each
Bank’s Commitment bears to the Revolving Credit Commitment. The Revolving Credit
Commitment, once so reduced or terminated, may not be reinstated.

2.4. Notice and Manner of Borrowing. To request a Revolving Credit Loan, the
Borrower shall deliver a Borrowing Notice to the Administrative Agent prior to
12:00 noon on the day of each Base Rate Loan and at least three (3) Business
Days before each LIBOR Loan, specifying: (1) the requested Borrowing Date;
(2) the amount of such Loan; (3) the type of Loan; and (4) in the case of a
LIBOR Loan, the duration of the Interest Period applicable thereto. The
Administrative Agent shall promptly notify each Bank of its receipt of a
Borrowing Notice for a Revolving Credit Loan. Not later than 1:00 p.m. on the
date of such Revolving Credit Loan, each Bank will make available to the
Administrative Agent at the Administrative Agent’s Principal Office in
immediately available funds, such Bank’s Pro Rata Share of such Revolving Credit
Loan. After the Administrative Agent’s receipt of such funds, not later than
1:00 p.m. on the date of such Revolving Credit Loan and upon fulfillment of the
applicable conditions set forth in Section 3, the Administrative Agent will make
such Revolving Credit Loan available to the Borrower in immediately available
funds by crediting the amount thereof to the following account with the
Administrative Agent: Account styled Saia, Inc. Operating Account,
No. 209908769. All Borrowing Notices shall be irrevocable and shall be given not
later than 12:00 noon on the day which is not less than the number of Business
Days specified above for such Borrowing Notice.

2.5. Non-Receipt of Funds by Administrative Agent.

2.5.1. Unless the Administrative Agent shall have received notice from a Bank
prior to the date on which such Bank is to provide funds to the Administrative
Agent for a Revolving Credit Loan to be made by such Bank that such Bank will
not make available to the Administrative Agent such funds, the Administrative
Agent may assume that such Bank has made such funds available to the
Administrative Agent on the date of such Revolving Credit Loan in accordance
with Section 2.4 and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent such Bank
shall not have so made such funds available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower by the Administrative Agent until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate for the first three days and thereafter at the interest rate then
applicable to the Revolving Credit Loans. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Revolving Credit Loan for purposes of this Agreement. If
such Bank does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable at the
time to such proposed Revolving Credit Loan.

2.5.2. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate for the first three (3) days and thereafter at the
interest rate then applicable to the Revolving Credit Loans.

2.6. Conversions and Renewals. The Borrower may elect from time to time to
convert all or a part of one type of Revolving Credit Loan into another type of
Revolving Credit Loan or to renew all or part of a Revolving Credit Loan by
giving the Administrative Agent written notice by submitting to the
Administrative Agent an Interest Rate Election Notice at least one (1) Business
Day before conversion into a Base Rate Loan, at least three (3) Business Days
before conversion into or renewal of a LIBOR Loan, specifying: (1) the renewal
or conversion date; (2) the amount of the Revolving Credit Loan to be converted
or renewed; (3) in the case of conversions, the type of Loan to be converted
into; and (4) in the case of renewals of or a conversion into LIBOR Loans, the
duration of the Interest Period applicable thereto; provided that (a) the
minimum principal amount of each Revolving Credit Loan outstanding after a
renewal or conversion shall be $200,000 in the case of Base Rate Loans, and
$1,000,000 in the case of LIBOR Loans; and (b) LIBOR Loans may be converted only
on the last day of the Interest Period for such Loan. The Administrative Agent
shall promptly notify each Bank of each such notice. All conversions and
renewals shall be made in accordance with each Bank’s Pro Rata Share of the
amount to be converted or renewed. All notices given under this Section 2.6
shall be irrevocable and shall be given not later than 10:00 a.m. on the day
which is not less than the number of Business Days specified above for such
notice. If the Borrower shall fail to give the Administrative Agent the notice
as specified above for the renewal or conversion of a LIBOR Loan prior to the
end of the Interest Period with respect thereto, such LIBOR Loan shall
automatically be converted into a Base Rate Loan on the last day of the Interest
Period for such Loan. Notwithstanding anything provided in this Section 2.6 or
in Section 2.4, the Borrower shall have no more than six (6) LIBOR Loans
outstanding at any one time.

2.7. Settlement. It is agreed that each Bank’s funded portion of the Revolving
Credit Loans is intended by the Banks to be equal at all times to such Bank’s
Pro Rata Share of the outstanding Revolving Credit Loans. Notwithstanding such
agreement, the Administrative Agent, and the other Banks agree (which agreement
shall not be for the benefit of or enforceable by the Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Revolving Credit Loans shall take place on a
periodic basis in accordance with the following provisions:

2.7.1. The Administrative Agent shall request settlement (“Settlement”) with the
Banks on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, (1) with respect to each outstanding Revolving Credit
Loan, and (2) with respect to collections received, in each case, by notifying
the Banks of such requested Settlement by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 10:00 a.m. on
the date of such requested Settlement (the “Settlement Date”). Each Bank shall
make the amount of such Bank’s Pro Rata Share of the outstanding principal
amount of the Revolving Credit Loan with respect to which Settlement is
requested available to the Administrative Agent in same day funds to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 3:00 p.m. on the Settlement Date applicable thereto, regardless
of whether the applicable conditions precedent set forth in Section 3 have then
been satisfied. Such amounts made available to the Administrative Agent shall be
applied against the amount of the applicable Revolving Credit Loan and, together
with the portion of such Revolving Credit Loan representing such Bank’s Pro Rata
Share thereof, shall constitute a Revolving Credit Loan of such Bank. If any
such amount is not made available to the Administrative Agent by any Bank on the
Settlement Date applicable thereto, the Administrative Agent shall be entitled
to recover such amount on demand from such Bank together with interest thereon
at the Federal Funds Rate for the first three (3) days from and after such
demand and thereafter at the Interest Rate then applicable to the Revolving
Credit Loans.

2.7.2. Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent, each other Bank shall irrevocably
and unconditionally purchase and receive from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Revolving
Credit Loan to the extent of such Bank’s Pro Rata Share thereof by paying to the
Administrative Agent, in same day funds, an amount equal to such Bank’s Pro Rata
Share of such Revolving Credit Loan. If such amount is not in fact made
available to the Administrative Agent by any Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to the
Revolving Credit Loans.

2.7.3. From and after the date, if any, on which any Bank purchases an undivided
interest and participation in any Revolving Credit Loan pursuant to
Section 2.7.2 above, the Administrative Agent shall, subject to reimbursement to
the Administrative Agent for any amounts due from such Bank, promptly distribute
to such Bank at such address as such Bank may request in writing, such Bank’s
Pro Rata Share of all payments of principal and interest received by the
Administrative Agent in respect of such Revolving Credit Loan.

2.7.4. The Administrative Agent shall record on its books the principal amount
of the Revolving Credit Loans owing to each Bank. In addition, each Bank is
authorized, at such Bank’s option, to note the date and amount of each payment
or prepayment of principal of such Bank’s Revolving Credit Loans in its books
and records, including computer records, such books and records constituting
rebuttably presumptive evidence, absent manifest error, of the accuracy of the
information contained therein.

2.7.5. All Revolving Credit Loans shall be made by the Banks simultaneously and
in accordance with their Pro Rata Shares. It is understood that (a) no Bank
shall be responsible beyond such Bank’s Commitment for any failure by any other
Bank to perform its obligation to make any Revolving Credit Loans hereunder,
(b) no failure by any Banks to perform its obligation to make any Revolving
Credit Loan hereunder shall excuse any other Bank from its obligation to make
any Revolving Credit Loans hereunder, and (c) the obligations of each Bank
hereunder shall be several, not joint and several.

                2.8.    
Interest.
2.8.1.
 
The Loans shall bear interest as follows:

(a) The outstanding principal amount of the Base Rate Loans shall bear interest
on each day at the Adjusted Base Rate for that day. Any change in the Adjusted
Base Rate resulting from a change in the Base Rate shall be effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective.

(b) The outstanding principal amount of each LIBOR Loan shall bear interest for
the applicable Interest Period at the Adjusted LIBOR Rate applicable to such
Interest Period.

(c) The outstanding principal amount of each Swing Line Loan shall bear interest
on each day at the Adjusted Base Rate for that day.

2.8.2. Interest on each Loan shall be calculated on the basis of a year
consisting of 360 days and for the actual number of days elapsed.

2.8.3. Interest on the Loans shall be paid in arrears in immediately available
funds to the Administrative Agent at its Principal Office for the account of the
applicable Lending Office of each Bank as follows:

(a) For each Base Rate Loan, on the first (1st) day of each month commencing the
first such date after such Loan is made and continuing until the earlier of
(i) the date such Base Rate Loan is paid in full or (ii) the Termination Date.

(b) For each LIBOR Loan, on the earlier of the last day of the Interest Period
with respect to such LIBOR Loan and, if the applicable Interest Period begins in
one calendar quarter and ends in a subsequent calendar quarter, on the first day
of each calendar quarter during such Interest Period.

(c) For each Swing Line Loan, on the first (1st) day of each month commencing
the first such date after such Swing Line Loan is made and continuing until the
earlier of (i) the date such Swing Line Loan is paid in full or (ii) the
Termination Date.

2.8.4. Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan, or (ii) in the case of any other amount,
2% plus the Adjusted Base Rate.

2.9. Fees.

2.9.1. The Borrower agrees to pay to the Administrative Agent for the account of
the Banks a non-use fee (the “Unused Portion Fee”) on the unused portion of the
Revolving Credit Commitment from the Effective Date until the Termination Date,
calculated as (1) (a) the Revolving Credit Commitment less (b) the actual daily
balance of the sum of the Revolving Credit Loans and Letters of Credit
outstanding, multiplied by (2) the rate determined in accordance with the
Pricing Schedule. The Unused Portion Fee shall be payable in arrears on the last
day of each quarter during the term of this Agreement and on the Termination
Date. Upon receipt of any Unused Portion Fee the Administrative Agent will
promptly thereafter cause to be distributed such payments to the Banks in
accordance with each Bank’s Pro Rata Share of such payments.

2.9.2. The Borrower shall pay to the Administrative Agent for the account of
each Bank a letter of credit fee with respect to each Letter of Credit, computed
for each day from the date of issuance of such Letter of Credit to the date that
is the last day a drawing is available under such Letter of Credit, at a rate
per annum equal to the rate determined in accordance with the Pricing Schedule.
Such fee shall be payable in arrears on the last day of each quarter during the
term of this Agreement and on the Termination Date.

2.9.3. The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Fee Letter and to perform any other
obligations contained therein.

2.10. Notes. The Revolving Credit Loans made by the Banks under this Agreement
shall be evidenced by the Notes. Each Bank is hereby authorized by the Borrower
to endorse on the schedule attached to the Note held by it the amount and type
of each Revolving Credit Loan and each renewal, conversion, and payment of
principal amount received by such Bank for the account of its applicable Lending
Office on account of its Revolving Credit Loans, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Revolving Credit Loans made by such Bank; provided, however, that the failure to
make such notation with respect to any Revolving Credit Loan or renewal,
conversion, or payment shall not limit or otherwise affect the obligations of
the Borrower under this Agreement or the Note held by such Bank.

2.11. Required Payments.

2.11.1. All Revolving Credit Loans shall be repaid in full on the Termination
Date.

2.11.2. Upon any reduction of the Revolving Credit Commitment pursuant to
Section 2.3.1, the Borrower will be required to prepay Revolving Credit Loans
(or, if necessary, cash collateralize outstanding Letters of Credit) to the
extent the Aggregate Outstanding Credit Exposure exceeds the reduced amount of
the Revolving Credit Commitment.

2.12. Optional Prepayments. The Borrower may, upon at least one (1) Business
Day’s prior notice to the Administrative Agent in the case of Base Rate Loans
and at least three (3) Business Days’ prior notice to the Administrative Agent
in the case of LIBOR Loans, pay the Loans, without premium or penalty, in whole
or in part with accrued interest to the date of such payment on the amount paid,
provided that LIBOR Loans may be paid, without premium or penalty, only on the
last day of the Interest Period for such Loans. Upon receipt of any such
payments, the Administrative Agent will promptly thereafter cause to be
distributed such payment to each Bank for the account of its applicable Lending
Office its Pro Rata Share of such payment.

2.13. Method of Payment. The Borrower shall make each payment under this
Agreement and under the Notes not later than 3:00 p.m. on the date when due in
lawful money of the United States to the Administrative Agent at its Principal
Office for the account of the applicable Lending Office of each Bank in
immediately available funds. The Administrative Agent will promptly thereafter
cause to be distributed (1) such payments of principal and interest in like
funds to each Bank for the account of its applicable Lending Office based upon
its Pro Rata Share thereof and (2) other fees payable to any Bank to be applied
in accordance with the terms of this Agreement. The Borrower hereby authorizes
the Administrative Agent and each Bank, if and to the extent payment is not made
when due under this Agreement or under the Notes, to charge from time to time
against any account of the Borrower with such Bank any amount as due. Whenever
any payment to be made under this Agreement or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of the payment of interest and the commitment fee, as the case
may be, except, in the case of a LIBOR Loan, if the result of such extension
would be to extend such payment into another calendar month, such payment shall
be made on the immediately preceding Business Day.

2.14. Use of Proceeds. The proceeds of the Loans hereunder shall be used by the
Borrower for general corporate purposes including financing working capital,
drawings under Letters of Credit, Permitted Acquisitions and Capital
Expenditures. All Loans outstanding under the Existing Credit Agreement as of
the Effective Date shall be continued as Loans made hereunder. The Borrower will
not, directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or to
extend credit to any Persons for the purpose of purchasing or carrying any such
margin stock, or for any purpose which violates, or is inconsistent with,
Regulation U.

2.15. Illegality. Notwithstanding any other provision in this Agreement, if any
Bank determines that any Change in Law shall make it unlawful or impossible for
such Bank (or its Lending Office) to maintain or fund its LIBOR Loans, then upon
notice to the Borrower (with a copy to the Administrative Agent) by such Bank,
the outstanding principal amount of all LIBOR Loans of such Bank shall be repaid
or converted into Base Rate Loans (the interest rate on which Base Rate Loans of
such Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate) in accordance with the following: (a) if such Bank may not lawfully
continue to maintain such LIBOR Loans, the Borrower shall immediately convert
such LIBOR Loans into Base Rate Loans or prepay such LIBOR Loans and upon such
prepayment or conversion shall also pay accrued interest on the amount so
prepaid or converted; or (b) if such Bank may lawfully continue to maintain such
LIBOR Loans to the last day of the applicable Interest Period(s), then on the
last day of the applicable Interest Period(s), the Borrower shall pay such LIBOR
Loans or convert such LIBOR Loans to Base Rate Loans. From the date of such
notice, any obligation of such Bank to make or to convert Base Rate Loans into
LIBOR Loans shall be suspended and replaced with an obligation to fund Base Rate
Loans in lieu thereof, and, if such notice asserts the illegality of such Bank
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the LIBOR Rate component of the Base Rate, the interest rate on
which Base Rate Loans of such Bank is determined shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the LIBOR Rate component of the Base Rate, in each case until such Bank notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Before giving any notice to the
Administrative Agent and the Borrower pursuant to this Section 2.15, the
affected Bank shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates with
respect to its LIBOR Loans or with respect to determining or charging interest
rates based upon the LIBOR Rate, if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be illegal,
subject such Bank to any unreimbursed cost or expense, or otherwise be
disadvantageous to such Bank.

2.16. Disaster. Notwithstanding anything to the contrary herein, if the
Administrative Agent determines (which determination shall be conclusive) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR Rate, are not being provided in the relevant amounts or for
the relative maturities for purposes of determining the rate of interest on a
LIBOR Loan as provided in this Agreement, or if the Majority Banks determine
(which determination shall be conclusive) that the relevant rates of interest
referred to in the definition of LIBOR Rate, upon the basis of which the rate of
interest for any such type of Loan is to be determined do not accurately cover
the cost to the Banks of making or maintaining such type of Loans, then the
Administrative Agent shall forthwith give notice thereof to the Borrower,
whereupon (a) the obligation of the Banks to make LIBOR Loans shall be suspended
until the Administrative Agent notifies the Borrower that the circumstances
giving rise to such suspension no longer exist and such obligation shall be
replaced with an obligation to fund Base Rate Loans in lieu thereof, and the
interest rate on which Base Rate Loans shall be determined by the Administrative
Agent without reference to the LIBOR Rate component of the Base Rate, and
(b) the outstanding principal amount of all LIBOR Loans, together with interest
accrued thereon, shall be repaid or converted into Base Rate Loans (the interest
rate on which Base Rate Loans shall be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate).

2.17. Increased Cost. From time to time upon 30 days’ prior notice to the
Borrower from a Bank (with a copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of the applicable Bank
such amounts as any Bank may determine to be necessary to compensate such Bank
for any costs incurred by such Bank which such Bank determines are attributable
to its making or maintaining any LIBOR Loans hereunder or its obligation to make
any such Loans hereunder, or any reduction in any amount receivable by such Bank
under this Agreement or its Note in respect of any such Loans or such obligation
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any Change in Law after the Effective
Date which: (1) changes the basis of taxation of any amounts payable to such
Bank under this Agreement or its Note in respect of any of such Loans (other
than taxes imposed on the overall net income of such Bank or of its Lending
Office for any of such Loans by the jurisdiction where the Principal Office or
such Lending Office is located); or (2) imposes or modifies any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Bank (including any of such Loans or any deposits referred to in the definition
of LIBOR Rate); or (3) imposes any other condition affecting this Agreement or
its Note (or any of such extensions of credit or liabilities); provided, that
the Borrower shall not be required to pay any Taxes that it is not required to
pay pursuant to Section 2.19. Such Bank will notify the Borrower (with a copy to
the Administrative Agent) of any event occurring after the Effective Date which
will entitle such Bank to compensation pursuant to this Section 2.17 as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by any Bank for purposes of this Section 2.17 of
the effect of any Change in Law on its costs of making or maintaining Loans or
on amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate any such Bank in respect of any Additional Costs, shall
be conclusive, provided that such determinations are made on a reasonable basis.
The provisions of this Section 2.17 shall survive termination of this Agreement.

2.18. Risk-Based Capital. In the event that any Bank determines that (1) any
Change in Law or (2) compliance by such Bank or any corporation controlling such
Bank with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) has the effect of requiring
an increase in the amount of capital required or expected to be maintained by
such Bank or any corporation controlling such Bank, and such Bank determines
that such increase is based upon its obligations hereunder, and other similar
obligations, the Borrower shall pay to the Administrative Agent at its Principal
Office, for the account of the applicable Bank, such additional amount as shall
be certified by the Bank to be the amount allocable to such Bank’s obligations
to the Borrower hereunder. Such Bank will notify the Borrower (with a copy to
the Administrative Agent) of any event occurring after the Effective Date that
will entitle such Bank to compensation pursuant to this Section 2.18 as promptly
as practicable after it obtains knowledge thereof and determines to request such
compensation. Determinations by any Bank for purposes of this Section 2.18 of
the effect of any increase in the amount of capital required to be maintained by
such Bank and of the amount allocable to such Bank’s obligations to the Borrower
hereunder shall be conclusive, provided that such determinations are made on a
reasonable basis. The provisions of this Section 2.18 shall survive termination
of this Agreement.

2.19. Taxes.

2.19.1. All payments made by or on behalf of the Borrower and each Guarantor
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, additions to tax
or penalties applicable thereto) (collectively, “Taxes”), excluding net income
Taxes and franchise Taxes (imposed in lieu of net income Taxes) and, in each
case imposed on the Administrative Agent or any Bank as a result of a present or
former connection between the Administrative Agent or such Bank and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document); provided, that if any such
non-excluded Taxes (“Non-Excluded Taxes”) or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Bank as
determined in good faith by the applicable withholding agent, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
applicable law and (ii) the amounts so payable by the Borrower or applicable
Guarantor to the Administrative Agent or such Bank shall be increased to the
extent necessary to yield to the Administrative Agent or such Bank (after
payment of all Non-Excluded Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided
further, however, that the Borrower and the Guarantors shall not be required to
increase any such amounts payable to any Bank with respect to, or indemnify any
Bank for, any Non-Excluded Taxes if, and to the extent that they are
(w) attributable to such Bank’s failure to comply with the requirements of
Section 2.19.5 or 2.19.6; (x) United States withholding Taxes attributable to
such Bank designating a successor Lending Office at which it maintains its Loans
other than at the request of the Borrower and except to the extent such Bank was
entitled, at the time of the successor Lending Office is designated, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this Section; (y) United States withholding taxes imposed on amounts
payable by the Borrower or any Guarantor to such Bank at the time such Bank
becomes a party to this Agreement, except to the extent that such Bank’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower or such Guarantor with respect to such Non-Excluded
Taxes pursuant to this paragraph; or (z) U.S. withholding taxes imposed under
FATCA.

2.19.2. In addition, the Borrower and each Guarantor shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Laws.

2.19.3. Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower or any Guarantor, as promptly as possible thereafter the Borrower shall
send to the Administrative Agent for its own account or for the account of the
relevant Bank, as the case may be, a certified copy of an official receipt
received by the Borrower (or if an official receipt is not available, such other
documentation as shall be reasonably satisfactory to the Administrative Agent)
showing payment thereof. The Borrower shall indemnify the Administrative Agent
and each Bank, within 10 days after demand therefor, for (i) the full amount of
any Non-Excluded Taxes or Other Taxes (including Non-Excluded Taxes or Other
Taxes imposed or attributable to amounts payable under this Section 2.19) paid
by the Administrative Agent or such Bank and any penalties, interests and
reasonable expenses arising therefrom or with respect thereto, and (ii) any
incremental Taxes and reasonable expenses that may become payable by the
Administrative Agent or any Bank as a result of any failure of the Borrower to
properly remit to the Administrative Agent the required receipts or other
required documentary evidence, whether or not such Non-Excluded Taxes or Other
Taxes were correctly or legally imposed by the relevant Government Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error.

2.19.4. Each Bank shall indemnify the Administrative Agent for the full amount
of any Taxes imposed by any Governmental Authority that are attributable to such
Bank and that are payable or paid by the Administrative Agent (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Non-Excluded Taxes and without limiting the obligation of the Borrower
to do so), together with all reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error.

2.19.5. A Bank that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Bank is legally entitled to complete, execute and deliver such
documentation and in such Bank’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Bank.

a. Each Bank (or Purchaser) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Bank”), on or before the date such
Bank (or Purchaser) becomes a party to this Agreement, shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Bank from which the related participation shall have been purchased) (A) two
original copies of either U.S. Internal Revenue Service Form W-8BEN, Form
W-8BEN-E or Form W-8ECI, as appropriate or any subsequent versions thereof or
successors thereto, true, correct and complete in all material respects and duly
executed by such Non-U.S. Bank claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents, (B) in the case of a Non-U.S. Bank
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of applicable Exhibit E and an applicable Form W-8, or
any subsequent versions thereof or successors thereto, true, correct and
complete in all material respects and duly executed by such Non-U.S. Bank, or
(C) two copies of Form W-8IMY (together with the forms described above in
clauses (A) or (B), as required).

b. Each Bank (or Purchaser) that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code, on or before the date such Bank (or Purchaser)
becomes a party to this Agreement (and from time to time thereafter as
prescribed by applicable law or upon the request of the Borrower or the
Administrative Agent), two original copies of U.S. Internal Revenue Service Form
W-9, or any subsequent versions or successors thereto, true, correct and
complete in all material respects and duly executed by such Bank, establishing
that the Bank is not subject to U.S. backup withholding tax.

c. The forms described in (a) and (b) above shall be delivered by the applicable
Bank on or before the date it becomes a party to this Agreement (or, in the case
of any Participant, on or before the date such Participant purchases the related
participation). In addition, each Bank shall deliver such forms from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent, and promptly upon the obsolescence or invalidity of any
form previously delivered by such Bank. Each Bank shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to such Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Bank shall not be
required to deliver any form pursuant to this paragraph that such Bank is not
legally able to deliver.

d. If a payment made to a Bank under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

2.19.6. If any Bank or the Administrative Agent receives a refund, in the sole
discretion of such Bank or Administrative Agent (exercised in good faith), is
allocable to any amount paid by the Borrower or a Guarantor pursuant to this
Section 2.19, it shall promptly notify the Borrower of such refund and shall,
within 15 days after receipt, repay such refund or credit (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
or such Guarantor) to the Borrower or such Guarantor net of all out-of-pocket
expenses of such Bank or the Administrative Agent and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, however, that the Borrower or such Guarantor, upon the
request of such Bank or the Administrative Agent, agrees to repay the amount
paid over to the Borrower or such Guarantor to such Bank or the Administrative
Agent (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority), within 15 days after receipt of written request by such
Bank of the Administrative Agent in the event such Bank or the Administrative
Agent is required to repay such refund. This paragraph shall not be construed to
require the Administrative Agent or any Bank to make available its tax returns
(or any information relating to its Taxes which it deems confidential) to the
Borrower, any Guarantor or any other Person.

2.19.7. The agreements in this Section 2.19 shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.20. Funding Loss Indemnification. Upon notice to the Borrower from a Bank
(with a copy to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of the applicable Bank, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost, or expense incurred as a result of (a) any
payment of a LIBOR Loan on a date other than the last day of the Interest Period
for such Loan, including payment upon acceleration of the Loans by the
Administrative Agent pursuant to Section 8.1, any prepayment of a LIBOR Loan
under Sections 2.11 or 2.12, or the replacement of any Bank pursuant to
Section 10.4; or (b) any failure by the Borrower to borrow or convert, as the
case may be, a LIBOR Loan on the date for borrowing or conversion, as the case
may be, specified in the relevant notice under Section 2.6. The provisions of
this Section 2.20 shall survive termination of this Agreement.

2.21. Swing Line Loans.

2.21.1. The Swing Line Lender agrees, on the terms and conditions set forth in
this Agreement, to make Swing Line Loans to the Borrower from time to time
during the period from and including the Effective Date up to but not including
the Termination Date in an aggregate principal amount not to exceed the Swing
Line Commitment, provided that immediately following the making of any Swing
Line Loan, the Aggregate Outstanding Credit Exposure shall not exceed the
Revolving Credit Commitment.

2.21.2. The Borrower shall deliver to the Administrative Agent and the Swing
Line Lender an irrevocable Borrowing Notice not later than noon on the requested
Borrowing Date of each Swing Line Loan, specifying (i) the applicable Borrowing
Date, and (ii) the amount of the requested Swing Line Loan which shall be an
amount not less than $100,000.

2.21.3. Promptly after receipt of a Swing Line Borrowing Notice, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
to the Borrower on the Borrowing Date.

2.21.4. Each Swing Line Loan shall be paid in full by the Borrower on demand. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Bank (including the
Swing Line Lender) to make a Revolving Credit Loan in the amount of such Bank’s
Pro Rata Share of such Swing Line Loan for the purpose of repaying such Swing
Line Loan. Not later than noon on the date of any notice received pursuant to
this Section 2.21.4, each Bank shall make available its required Revolving
Credit Loan, in funds immediately available in Tulsa to the Administrative Agent
at the Administrative Agent’s Principal Office. Revolving Credit Loans made
pursuant to this Section 2.21.4 shall initially be Base Rate Loans and
thereafter may be continued as Base Rate Loans or converted into LIBOR Loans in
the manner provided in Section 2.6 and subject to the other conditions and
limitations set forth in this Section 2. Unless a Bank shall have notified the
Swing Line Lender, prior to its making any Swing Line Loan, that any applicable
condition precedent set forth in Sections 3.1 or 3.2 has not then been
satisfied, such Bank’s obligation to make Revolving Credit Loans pursuant to
this Section 2.21.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default, (c) any adverse change in the condition
(financial or otherwise) of the Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Bank fails to make payment
to the Administrative Agent of any amount due under this Section 2.21.4, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 2.21.4, such Bank shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Lender, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Credit Loan, and such interest and participation may be recovered from
such Bank together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Termination Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.

2.22. Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:

2.22.1. The Unused Portion Fee shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Bank pursuant to Section 2.9.

2.22.2. The Commitment and Outstanding Credit Exposure of such Defaulting Bank
shall not be included in determining whether all Banks or the Majority Banks
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1), provided that any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank which affects such Defaulting Bank differently than any other affected Bank
shall require the consent of such Defaulting Bank.

2.22.3. If any Swing Line Loans or L/C Obligations exist or are outstanding at
the time a Bank becomes a Defaulting Bank, then:

(a) all or any part of such Defaulting Bank’s share of participations in such
Swing Line Loans and L/C Obligations shall be reallocated among the
non-Defaulting Banks in accordance with their respective Pro Rata Shares, but
only to the extent (x) the sum of all non-Defaulting Bank’s Revolving Credit
Exposures plus such Defaulting Bank’s share of participations in such Swing Line
Loans and L/C Obligations does not exceed the total of all non-Defaulting Banks’
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;

(b) if the reallocation described in clause (a) above cannot be effected or can
only partially be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Loans and (y) second, cash collateralize such Defaulting Bank’s share of
outstanding L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) for so long as such L/C Obligations are
outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
share of outstanding L/C Obligations pursuant to this Section 2.22.3, the
Borrower shall not be required to pay any fees with respect to such Defaulting
Bank pursuant to Section 2.2.4 during the period such Defaulting Bank’s share of
outstanding L/C Obligations is cash collateralized;

(d) if the share of the outstanding L/C Obligations of the non-Defaulting Bank
is reallocated pursuant to this Section 2.22.3, then the fees payable to the
Banks pursuant to Section 2.2.4 and Section 2.9 shall be adjusted in accordance
with such non-Defaulting Banks’ Pro Rata Shares; and

(e) if any Defaulting Bank’s share of the outstanding L/C Obligations is neither
cash collateralized nor reallocated pursuant to this Section 2.22.3, then,
without prejudice to any rights or remedies of the L/C Issuer, any Bank or the
Borrower hereunder, all Unused Portion Fee that otherwise would have been
payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank’s Revolving Commitment that was utilized by such outstanding L/C
Obligations) and letter of credit fees payable under Section 2.2.4 with respect
to such Defaulting Bank shall be payable to the Issuing Bank until such share is
cash collateralized and/or reallocated.

2.22.4. So long as any Bank is a Defaulting Bank, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Banks and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22.3), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swing Line Loan shall
be allocated among non-Defaulting Banks in a manner consistent with
Section 2.22.3 (and the Defaulting Bank shall not participate therein).

2.22.5. If any Defaulting Bank shall fail to make any payment required to be
made by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Defaulting Bank to satisfy such Defaulting Bank’s funding obligations hereunder
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Defaulting Bank.

In the event that the Administrative Agent, the Borrower, the L/C Bank and the
Swing Line Lender each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the participations
of the Banks in all outstanding Swing Line Loans and L/C Obligations shall be
readjusted to reflect the inclusion of such Bank’s Revolving Credit Commitment
and on such date such Bank shall purchase at par such of the Revolving Credit
Loans of the other Banks (other than Swing Line Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such
Revolving Credit Loans in accordance with its Pro Rata Share.

2.23. Accordion.

2.23.1. Subject to the terms and conditions of this Section 2.23, and provided
no Default or Matured Default exists, the Borrower shall have the right from
time to time on or before the Termination Date (but in no event more than two
(2) times during the term of this Agreement), upon written notice to the
Administrative Agent (each such written notice, a “Revolving Credit Increase
Notice”), to increase on the date specified in the Revolving Credit Increase
Notice (the “Revolving Credit Increase Date”), the amount of the Revolving
Credit Commitment by the amount specified in the Revolving Credit Increase
Notice (the “Revolving Credit Increase Amount”) which shall be a minimum of
$10,000,000; provided, however, that in no event shall the amount of the
Revolving Credit Loans and the aggregate Revolving Credit Commitment be
increased to an amount greater than $325,000,000, and further provided, that no
such Revolving Credit Increase Amount shall be permitted under this Agreement if
a Default or Matured Default shall exist on the date the Administrative Agent
receives the Revolving Credit Increase Notice or on the Revolving Credit
Increase Date.

2.23.2. The Administrative Agent shall promptly notify the Banks of any
Revolving Credit Increase Notice from the Borrower, and each of the Banks shall
notify the Borrower and the Administrative Agent of its determination whether to
participate in the requested increase in the Revolving Credit Commitment. If one
or more of the Banks elects not to increase its Commitment (or to increase its
Commitment by an amount less than its Pro Rata of the Revolving Credit Increase
Amount), the Borrower may request that the other Banks increase their
Commitments by the amount of the shortfall or seek to obtain Commitments from
other financial institutions to become additional Banks under this Agreement
(subject to the consent of the Administrative Agent, but without the consent of
any other Banks). The Borrower shall notify the Administrative Agent of any
financial institution that shall have agreed to become an additional Bank party
to this Agreement (a “New Bank”) in connection with a Revolving Credit Increase
Notice and the amount of its proposed Commitment, and the Administrative Agent
shall then consent or withhold consent to the admission of the proposed New
Bank. If the Borrower is unable to obtain approval from the Banks to increase
their Commitments and/or to secure Commitments from New Banks for the full
amount of the Revolving Credit Increase Amount, the Revolving Credit Increase
Notice shall become effective only to the extent of the increased or new
Commitments actually obtained; provided that no increase in the Revolving Credit
Commitment shall become effective unless the Borrower is able to obtain approval
from one or more Banks to increase their Commitments and/or to secure
Commitments from New Banks for an aggregate increase in the Revolving Credit
Commitment of at least $5,000,000. Nothing contained herein shall constitute, or
otherwise be deemed to be, a commitment on the part of any Bank to increase its
Commitment at any time, and no Bank shall be obligated to agree to any increase
in its Commitment.

2.23.3. Any increase in the Revolving Credit Commitment shall be subject to the
satisfaction of the following conditions precedent at or as of the Revolving
Credit Increase Date: (i) no Default or Matured Default shall have occurred and
then be continuing; (ii) all representations and warranties contained in this
Agreement shall be true and correct in all material respects as though made on
such date; (iii) each Bank that shall have agreed to provide an increase in its
Commitment shall have confirmed such increase to the Borrower and the
Administrative Agent in writing; (iv) each New Bank shall have executed and
delivered such documents as the Administrative Agent shall have reasonably
required in order for it to subscribe to the terms and conditions of this
Agreement and the other Loan Documents and agree to be bound by the terms and
provisions hereof and thereof or as the Administrative Agent shall have
reasonably requested in connection with such increase; (v) each New Bank shall
have executed and delivered a supplement to the Prudential Intercreditor
Agreement and such other documents as may be reasonably required in order for it
to subscribe to the terms and conditions of the Prudential Intercreditor
Agreement; (vi) counsel for the Borrower shall have provided to the
Administrative Agent a supplemental opinion in form and substance reasonably
satisfactory to the Administrative Agent; (vii) the outstanding Loans shall have
been reallocated ratably among the Banks (including new Banks) after giving
effect to such increase; and (viii) all legal matters incident to such increase
and the admission of any New Banks under this Agreement shall be satisfactory to
the Administrative Agent and its counsel. The Borrower agrees to compensate each
Bank, to the extent required by Section 2.20, for any losses or expenses
incurred by such Bank in connection with the reallocation of any outstanding
Revolving Credit Loans. The Borrower shall execute and deliver (i) to each Bank
that shall have agreed to provide an increase in its Commitment, a substitute
Note payable to the order of such Bank in the principal amount of its increased
Commitment, and (ii) to each New Bank, a new Note payable to the order of each
New Bank in the principal amount of its Commitment. No increase in the Revolving
Credit Commitment shall become effective unless and until each of the foregoing
conditions precedent has been satisfied.

2.24. Delay in Requests. Failure or delay on the part of any Bank or the L/C
Issuer to demand compensation pursuant to Section 2.17, 2.18 or 2.20 shall not
constitute a waiver of such Bank’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Bank or the L/C Issuer pursuant any of such Sections for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Bank or the L/C Issuer, as the case may be, notifies the Borrower of the
event giving rise to such increased costs or reductions and of such Bank’s or
the L/C Issuer’s intention to claim compensation therefor (except that, if the
event giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).



3.   CONDITIONS PRECEDENT

3.1. Conditions Precedent to Effective Date. The obligations of the Banks to
continue and make Loans (including Swing Line Loans) and of the L/C Issuer to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 11.1):

3.1.1. The Administrative Agent shall have received from the Borrower and each
Bank party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

3.1.2. The Administrative Agent shall have received originals or copies
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of signed signature pages, with originals to follow by
next day delivery service) of (i) a Note issued by the Borrower pursuant to
Section 2.10 payable to the order of each Bank that has requested a promissory
note, and (ii) and all other Loan Documents required to be executed and
delivered as of the Effective Date pursuant to this Agreement.

3.1.3. The Administrative Agent shall have received a Borrowing Notice with
respect to the Revolving Credit Loans, if any, to be made on the Effective Date.

3.1.4. As to the Borrower and each Existing Subsidiary (other than SCS), the
Administrative Agent shall have received (i) copies of its articles or
certificate of incorporation or organization, together with all amendments,
certified by the appropriate governmental officer in its jurisdiction of
incorporation or organization (or, as applicable, a certification by its
Secretary or Assistant Secretary that no changes have been made to its articles
or certificate of incorporation or organization since the date copies of the
same were furnished to the Administrative Agent pursuant to the Existing Credit
Agreement), (ii) a certificate of good standing issued by the appropriate
governmental officer in its jurisdiction of incorporation or organization,
(iii) copies, certified by its Secretary or Assistant Secretary, of its bylaws,
operating agreement or other internal governance documents, together with all
amendments thereto (or, as applicable, a certification by its Secretary or
Assistant Secretary that no changes have been made to its bylaws, operating
agreement or other internal governance documents since the date copies of the
same were furnished to the Administrative Agent pursuant to the Existing Credit
Agreement), and (iv) copies, certified by its Secretary or Assistant Secretary,
of the resolutions or actions of its Board of Directors or other governing body
authorizing the execution of the Loan Documents to which it is a party.

3.1.5. The Administrative Agent shall have received an incumbency certificate,
executed by a Secretary or Assistant Secretary of the Borrower and each of the
Existing Subsidiaries (other than SCS), which shall identify by name and title
and bear the signatures of its Authorized Officers authorized to sign the Loan
Documents to which it is a party and, in the case of the Borrower, the
Authorized Officers of the Borrower authorized to submit borrowing requests and
Interest Rate Election Notices, upon which certificate the Administrative Agent
shall be entitled to rely until informed of any change in writing by an
Authorized Officer.

3.1.6. The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 3.2.1 and 3.2.2.

3.1.7. The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower dated as of the Effective Date addressed to
the Administrative Agent and each Bank certifying that, as of such date, the
Borrower and each of its Subsidiaries is Solvent (assuming with respect to each
Guarantor, that the fraudulent transfer savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).

3.1.8. The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Banks and dated the Effective
Date) of Bryan Cave LLP, counsel to the Borrower and the Existing Subsidiaries,
covering such matters as the Administrative Agent shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

3.1.9. The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.5 and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement and name the Collateral Agent as an additional insured thereunder.

3.1.10. The Administrative Agent shall have obtained a desktop appraisal of the
Borrower’s Rolling Stock meeting the requirements of Section 5.2.2.

3.1.11. For each Mortgaged Property, the Administrative Agent shall have
received (i) a “Standard Flood Hazard Determination Form” and or other evidence
as to whether such Mortgaged Property is in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards (a
“Flood Hazard Property”) and (ii) if such Mortgaged Property is a Flood Hazard
Property, (A) satisfactory evidence as to whether the community in which such
Mortgaged Property is located is participating in the National Flood Insurance
Program, (2) SMF’s written acknowledgment of receipt of written notification
from the Collateral Agent as to the fact that such Mortgaged Property is a Flood
Hazard Property and as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (3) copies of insurance policies or certificates of insurance evidencing
flood insurance in such total amount as required by Regulation H of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof may from time to time require,
and otherwise complying with the National Flood Insurance Program as set forth
in the Flood Disaster Protection Act of 1973, as it may be amended from time to
time, and naming the Collateral Agent as sole loss payee on behalf of the
Secured Parties.

3.1.12. The Borrower shall have paid to the Administrative Agent, for the
account of each Bank, an upfront fee in an amount calculated as follows: (i) for
each Bank that was a party to the Existing Credit Agreement, the sum of
(A) 0.05% (five basis points) of such Bank’s Commitment, to the extent such
Bank’s Commitment is less than or equal to its “Commitment” under the Existing
Credit Agreement, and (B) 0.15% (15 basis points) of such Bank’s Commitment, to
the extent such Bank’s Commitment is greater than its “Commitment” under the
Existing Credit Agreement; and (ii) for each Bank that was not a party to the
Existing Credit Agreement, 0.15% (15 basis points) of such Bank’s Commitment.

3.1.13. The Administrative Agent shall have received payment of all other fees
and other amounts due and payable on or prior to the Effective Date, including
the fees set forth in the Fee Letter and, to the extent invoiced, reimbursement
or payment of all out of pocket expenses required to be reimbursed or paid by
the Borrower hereunder.

3.1.14. The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that the Prudential Agreement has been executed and
delivered by the parties thereto, and the terms and provisions of the Prudential
Agreement shall be acceptable to the Administrative Agent.

3.1.15. A Third Amendment to the Prudential Intercreditor Agreement shall have
been executed and delivered by the parties thereto and shall be in full force
and effect.

3.1.16. The Collateral Agent shall have received all appropriate evidence
required by the Collateral Agent in the reasonable exercise of its sole
discretion necessary to determine that, arrangements have been made for the
Collateral Agent for the benefit of Secured Parties to have an Acceptable
Security Interest in the Personal Property Collateral, including the delivery to
the Collateral Agent of (i) such financing statements (or amendments to
financing statements) under the UCC for filing in such jurisdictions as the
Collateral Agent may require, (ii) any other documents, agreements or
instruments necessary to create a security interest in the Personal Property
Collateral, (iii) such certificates, powers executed in blank, and other
documents, agreements or instruments necessary to create and perfect an
Acceptable Security Interest in all Equity Interests, including Equity Interests
in Subsidiaries of the Borrower, included in the Personal Property Collateral,
(iv) such lien searches conducted on the Borrower and its Subsidiaries
reflecting no Liens other than Permitted Liens against any of the Personal
Property Collateral as to which perfection of a Lien is accomplished by the
filing of a financing statement, and (v) lien releases with respect to any
Personal Property Collateral currently subject to a Lien (other than Permitted
Liens).

3.1.17. The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to any legal matters relating to the Borrower and each of its
Subsidiaries, this Agreement or the other Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall notify the Borrower and the Banks when each of
the foregoing conditions required to be completed to the satisfaction of the
Administrative Agent and/or the Collateral Agent has been satisfied (or waived
pursuant to Section 11.1).

3.2. Conditions Precedent to All Credit Extensions. The obligation of each Bank
to make any Loan and of the L/C Issuer to issue, renew, extend, increase or
otherwise modify any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date such Loan is to be made or such Letter of
Credit is to be issued, renewed, extended, increased or otherwise modified:

3.2.1. The representations and warranties of the Borrower contained in Section 4
of this Agreement and all other Loan Documents to which it is a party and of
each Guarantor in the Guaranty and all other Loan Documents to which it is a
party shall be true and correct in all material respects on and as though made
on and as of such date (except for such representations and warranties that
expressly refer to an earlier date) and will remain true and correct in all
material respects after giving effect to the making of such Loan or the
issuance, renewal, extension, increase or other modification of such Letter of
Credit.

3.2.2. No Default or Matured Default shall have occurred and be continuing or
would result from the making of such Loan or the issuance, renewal, extension,
increase or other modification of such Letter of Credit.

3.2.3. The Administrative Agent shall have received such other approvals,
opinions, or documents as any Bank through the Administrative Agent may have
reasonably requested.

Each request by the Borrower for a Loan or the issuance, renewal, extension,
increase or other modification a Letter of Credit shall constitute a
representation and warranty by the Borrower that the statements in
Sections 3.2.1 and 3.2.2 are true and correct.



4.   REPRESENTATIONS AND WARRANTIES

The Borrower represents, covenants and warrants as follows (all references to
“Subsidiary” and "Subsidiaries” in this Section 4 shall be deemed omitted if the
Borrower has no Subsidiaries at the time the representations herein are made and
repeated):

4.1. Organization. The Borrower is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware; each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized; and the Borrower has and each
Subsidiary has the power to own its respective Property and to carry on its
respective business as now being conducted. As of the date hereof, the only
Subsidiaries of the Borrower are the Existing Subsidiaries.

4.2. Authorization; Enforceability. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any of its
Subsidiaries is a party are within the corporate or limited liability company
power and authority of the Borrower and each of its Subsidiaries (as applicable)
and have been duly authorized by all necessary corporate action by or on behalf
of the Borrower and each of such Subsidiaries. This Agreement and each of the
other Loan Documents to which the Borrower or any of its Subsidiaries is a party
has been duly executed and delivered by the Borrower and each of such
Subsidiaries and constitute their legal, valid and binding obligations,
enforceable against each of them in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.3. No Contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents do not and will not (a) contravene the terms of the
articles or certificate of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries, (b) violate any applicable
statute, law, rule or regulation or any order, injunction, writ, judgment or
decree of any court or governmental agency or authority or any arbitral award to
which the Borrower or any of its Subsidiaries is bound or to which any of their
respective Properties is subject, (c) violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or any of their respective Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) result in the creation or imposition of any Lien on any
Property of the Borrower or any of its Subsidiaries (other than in favor of the
Collateral Agent).

4.4. Financial Statements. The Borrower has furnished to the Administrative
Agent the following financial statements, certified by a principal financial
officer of the Borrower: (i) a consolidated balance sheet of the Borrower and
its Subsidiaries as of December 31 in each of the two fiscal years of the
Borrower most recently completed prior to the date as of which this
representation is made or repeated (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released) and consolidated statements of income, cash flows and a consolidated
statement of shareholders’ equity of the Borrower and its Subsidiaries for each
such year, all reported on by KPMG LLP or another nationally recognized public
accounting firm; and (ii) a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income, cash flows
and a consolidated statement of shareholders’ equity for the periods from the
beginning of the fiscal years in which such quarterly periods are included to
the end of such quarterly periods, prepared by the Borrower. All of the
financial statements delivered to the Administrative Agent pursuant to this
Section 4.4 (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Borrower and its
Subsidiaries required to be shown in accordance with such principles. The
balance sheets fairly present the condition of the Borrower and its Subsidiaries
as of the dates thereof, and the statements of income, cash flows and
stockholders’ equity fairly present the results of the operations of the
Borrower and its Subsidiaries and their cash flows for the periods indicated.
There has been no material adverse change in the business, property or assets,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries taken as a whole since the end of the most recent fiscal year
for which audited financial statements have been furnished.

4.5. Actions Pending. Except for litigation matters specifically disclosed in
the filings made by the Borrower with the SEC, there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, or any properties or
rights of the Borrower or any of its Subsidiaries, by or before any court,
arbitrator or administrative or governmental body which, taking into account and
giving effect to any applicable insurance coverage, would reasonably be expected
to result in any material adverse change in the business, property or assets,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole. There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, or any of its Subsidiaries which purports to affect the validity or
enforceability of this Agreement or any Loan Document.

4.6. Compliance With Laws. The Borrower and its Subsidiaries are in compliance
with the requirements of all statutes, laws, ordinances and governmental rules
or regulations to which each of them is subject, including Environmental and
Safety Laws, and all orders, writs, injunctions and decrees applicable to them
or their Properties, except in such instances in which (a) such requirement of
statute, law, ordinance, rule or regulation or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently conducted
or (b) the failure to comply therewith could not reasonably be expected to have
any material adverse effect on the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole.

4.7. Outstanding Indebtedness. Neither the Borrower nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by Section 7.2. There
exists no default under the provisions of any instrument evidencing any such
permitted Indebtedness or any agreement relating thereto.

4.8. Title to Properties. SMF has good and marketable title to each of the
Mortgaged Properties, subject only to Excepted Liens. The Borrower and each of
its Subsidiaries have good title to all of their other respective Properties,
including the Personal Property Collateral reflected in the most recent audited
balance sheet referred to in Section 4.4 (other than Properties disposed of in
the ordinary course of business), free and clear of all Liens other than
Permitted Liens, except where the failure to have such title or interest could
not reasonably be expected to have a material adverse effect on the business,
property or assets, condition (financial or otherwise) or operations of the
Borrower and its Subsidiaries taken as a whole. None of the foregoing Properties
is subject to any interests which could materially adversely affect the intended
use of such Properties. All leases necessary in any material respect for the
conduct of the respective businesses of the Borrower and its Subsidiaries are
valid and subsisting and are in full force and effect. SCS does not own any
Properties other than any common law rights in its corporate name.

4.9. Taxes. The Borrower has and each of its Subsidiaries (i) has filed all
federal income tax returns which are required to be filed, (ii) to the best
knowledge of the Authorized Officers of the Borrower and its Subsidiaries, has
filed all state and other material income tax returns which are required to be
filed, and (iii) has paid all taxes as shown on such returns and on all
assessments received by it to the extent that such taxes have become due, except
such taxes as are being contested in good faith by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP.

4.10. Burdensome Restrictions. Neither the Borrower nor any of its Subsidiaries
is a party to any contract or agreement or subject to any charter or other
corporate restriction which materially and adversely affects its business,
property or assets, condition (financial or otherwise) or operations. Except as
set forth in the Prudential Agreement, neither the Borrower nor any of its
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Borrower or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Borrower of the type to be evidenced by the
Notes.

4.11. Use of Proceeds.

4.11.1. None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” as defined in Regulation U or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock. Neither
the Borrower nor any agent acting on its behalf has taken or will take any
action which might cause this Agreement or the Notes to violate Regulation U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934, in each case as in effect now or
as the same may hereafter be in effect.

4.11.2. None of the proceeds of any Loan will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Borrower requests that the
Banks advance funds under such Loan.

4.11.3. None of the proceeds of any Loan or Letter of Credit will be used,
directly or indirectly, (a) for the purpose of making any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, or otherwise in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person, in any instance in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to the Borrower or any of its Subsidiaries.

4.12. ERISA. The Borrower and each Commonly Controlled Entity have satisfied the
minimum funding standard (as defined in section 302 of ERISA and section 412 of
the Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Borrower or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Borrower or any Commonly Controlled Entity which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The funding target attainment percentage (as defined in section 303(d) of ERISA
and section 430(d) of the Code) for each Plan (other than a Multiemployer Plan)
is not less than eighty percent (80%). Neither the Borrower nor any Commonly
Controlled Entity has incurred or currently expects to incur any withdrawal
liability under Title IV of ERISA with respect to any Multiemployer Plan which
is or would be materially adverse to the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole. The execution and delivery of this Agreement and the issuance
of the Notes will be exempt from or will not involve any transaction which is
subject to the prohibitions of section 406 of ERISA and will not involve any
transaction in connection with which a penalty could be imposed under
section 502(i) of ERISA or a tax could be imposed pursuant to section 4975 of
the Code.

4.13. Governmental Consent. Neither the nature of the Borrower or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Borrower or any Subsidiary and any other Person, nor
any circumstance in connection with the delivery of this Agreement or any other
Loan Documents is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any court or
administrative or governmental or regulatory body in connection with the
execution and delivery of this Agreement or other Loan Documents or fulfillment
of or compliance with the terms and provisions hereof or thereof, except for
filings with governmental bodies required in order to perfect the Collateral
Agent’s Liens on the Collateral.

4.14. Environmental Compliance. The Borrower and its Subsidiaries and all of
their respective Properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations
relating to protection of the environment except, in any such case, where
failure to comply would not be reasonably expected to result in a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Borrower and its Subsidiaries taken as a whole.

4.15. Investment Company Status. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

4.16. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Banks by or on behalf of the Borrower in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading. There is no fact peculiar to the Borrower or any of its
Subsidiaries which materially adversely affects or in the future may (so far as
the Borrower can now reasonably foresee) materially adversely affect the
business, property or assets, condition (financial or otherwise) or operations
of the Borrower or any of its Subsidiaries taken as a whole and which has not
been set forth in this Agreement.

4.17. Interstate Commerce Act. Neither the Borrower nor any Subsidiary is a
“rail carrier” or a person controlled by or affiliated with a “rail carrier”
within the meaning of Title 49, U.S.C., and the Borrower is not a “carrier” to
which 49 U.S.C. Section 11301(b)(1) is applicable.

4.18. Solvency. Each of the Borrower and each Guarantor (assuming with respect
to each Guarantor that the fraudulent transfer savings language contained in the
Guaranty applicable to it will be given full effect) is, and after the making of
each Loan hereunder will be, Solvent.

4.19. Security Interests.

4.19.1. The Security Agreement is effective to create and continue in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement) and, when financing statements in appropriate form are filed
in the applicable UCC filing offices, the Security Agreement will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such portion of the Personal Property Collateral
in which a security interest may be perfected by the filing of one or more
financing statements under the UCC, in each case prior and superior in right to
any other Person, other than Permitted Liens.

4.19.2. Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, assuming appropriate filings or registrations have been or are
made with the county clerk or recorder of the county in which such Mortgaged
Property is located, such Mortgage will constitute a fully perfected Lien on all
right, title and interest of the Borrower in such Mortgaged Property, prior and
superior in right to any other Person, other than Excepted Liens.

4.20. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or any Subsidiary operates. The insurance coverage of the Borrower and
its Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 4.20.

4.21. Anti-Corruption Laws; Sanctions4.21.1. . The Borrower and each of its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower and its Subsidiaries, and their
respective directors, officers, employees and agents, with applicable
Anti-Corruption Laws and Sanctions. The Borrower and its Subsidiaries and their
respective officers and employees, and to the knowledge of the Borrower, the
respective directors and agents of the Borrower and each of its Subsidiaries,
are in compliance in all material respects with applicable Anti-Corruption Laws
and Sanctions. None of the Borrower or any Subsidiary of the Borrower, nor any
of their respective directors, officers or employees, or to the knowledge of the
Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is either (a) a Sanctioned Person or (b) located, organized or resident
in a Sanctioned Country. None of the proceeds of any Loan or Letter of Credit or
any other transaction contemplated by this Agreement or the other Loan Documents
will violate applicable Anti-Corruption Laws or Sanctions.

4.22. Qualified ECP Guarantor. Each of the Borrower and each Guarantor is a
Qualified ECP Guarantor as of the Effective Date and will be a Qualified ECP
Guarantor as of the effective date of each Specified Swap Agreement.



5.   AFFIRMATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

5.1. Financial Statements; Notice of Defaults. The Borrower will deliver to the
Administrative Agent:

5.1.1. as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
(or, if earlier, such date as the Borrower is required to file a Quarterly
Report on Form 10-Q with the SEC), consolidating and consolidated statements of
income, cash flows and shareholders’ equity of the Borrower and its Subsidiaries
for the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidating and a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified by an
Authorized Officer of the Borrower, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to Section 5.1.6 below of
copies of the Quarterly Report on Form 10-Q of the Borrower for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
Section 5.1.1 with respect to consolidated financial statements so long as such
statements contained in such Quarterly Report on Form 10-Q are prepared in
accordance with then current SEC and GAAP standards;

5.1.2. as soon as practicable and in any event within 90 days after the end of
each fiscal year (or, if earlier, such date as the Borrower is required to file
an Annual Report on Form 10-K with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders’ equity of the Borrower and
its Subsidiaries for such year, and a consolidating and consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding annual audit, all in reasonable detail and satisfactory in form to
the Majority Banks and (i) as to the consolidated statements, all reported on by
independent public accountants of recognized national standing selected by the
Borrower (whose report shall be without a “going concern” or like qualification
or exception and without any qualification or any exception as to the scope of
such audit and otherwise satisfactory in substance to the Majority Banks) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) as to the consolidating statements, certified by
an Authorized Officer of the Borrower; provided, however, that delivery pursuant
to Section 5.1.6 below of copies of the Annual Report on Form 10-K of the
Borrower for such fiscal year filed with the SEC shall be deemed to satisfy the
requirements of this Section 5.1.2 with respect to consolidated financial
statements so long as such statements contained in such Annual Report on
Form 10-K are prepared in accordance with then current SEC and GAAP standards
and do not contain a “going concern” or like qualification or exception;

5.1.3. together with each delivery of financial statements required by
Sections 5.1.1 and 5.1.2 above, an Officer’s Certificate demonstrating (with
computations in reasonable detail) compliance by the Borrower and its
Subsidiaries with the provisions of Sections 6.1 and 6.2 hereof and stating that
there exists no Default or Matured Default, or, if any Default or Matured
Default exists, specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

5.1.4. together with each delivery of financial statements required by
Section 5.1.2 above, a certificate of such accountants stating that, in making
the audit necessary for their report on such financial statements, they have
obtained no knowledge of any Default or Matured Default, or, if they have
obtained knowledge of any Default or Matured Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Default or Matured
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

5.1.5. to the extent not publicly available on the SEC’s website, promptly upon
transmission thereof, copies of all such financial statements, proxy statements,
notices and reports as it shall send to its public stockholders and copies of
all registration statements (without exhibits) and all reports which it files
with the SEC;

5.1.6. promptly upon receipt thereof, a copy of each other report submitted to
the Borrower or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any Subsidiary;

5.1.7. immediately after any Authorized Officer obtains knowledge of a Default
or Matured Default, an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto;

5.1.8. no later than February 15 of each year, a copy of the annual operating
budget of Borrower and its Subsidiaries for such year; and

5.1.9. with reasonable promptness, such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Bank may reasonably request.

5.2. Inspection of Property; Collateral Due Diligence.

5.2.1. The Borrower will permit any Person designated by any Bank in writing, at
such Bank’s expense if no Default or Matured Default exists and at the
Borrower’s expense if a Default or Matured Default does exist, to visit and
inspect any of the Properties of the Borrower and its Subsidiaries, to examine
the corporate books and financial records of the Borrower and its Subsidiaries
and make copies thereof or extracts therefrom and to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as any Bank may reasonably request.

5.2.2. The Borrower will permit the Administrative Agent to order and obtain
desktop appraisals of the Borrower’s Rolling Stock (meaning appraisals of
limited scope whereby the appraiser estimates the value of the Rolling Stock
from his or her desk based on a current listing supplied to him or her, but
without conducting a physical inspection of the Rolling Stock). Each desktop
appraisal shall be conducted by a qualified appraiser selected by the
Administrative Agent and shall set forth the appraiser’s estimate of the net
amount that could be realized from an orderly liquidation sale of the Borrower’s
Rolling Stock, given a reasonable period of time to find a purchaser (or
purchasers) with the Borrower being compelled to sell on an “as-is, where-is”
basis. Desktop appraisals may be obtained at any time in the Administrative
Agent’s reasonable exercise of its sole discretion. The Borrower will pay all
reasonable costs and expenses actually incurred by the Administrative Agent in
connection with each desktop appraisal; provided, however, that prior to the
occurrence of any Default or Matured Default, the Borrower shall not be required
to pay the costs of more than one desktop appraisal per year.

5.3. Covenant to Secure Obligations Equally. If the Borrower or any Subsidiary
shall create or assume any Lien upon any of its Properties, whether now owned or
hereafter acquired, other than (i) a Permitted Lien, or (ii) a Lien created or
assumed with the prior written consent of the Collateral Agent and the Majority
Banks, the Borrower shall make or cause to be made effective provision whereby
the Obligations and the Prudential Obligations will be secured by such Lien
equally and ratably with any and all other Indebtedness thereby secured so long
as any such other Indebtedness shall be so secured.

5.4. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all statutes, laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental and Safety Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective Properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Borrower and its Subsidiaries taken as a whole. The Borrower will, and
will cause each of its Subsidiaries to, maintain in effect and enforce policies
and procedures designed to ensure compliance by the Borrower and each of its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and Sanctions.

5.5. Insurance.

5.5.1. The Borrower will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, (i) insurance with respect to its
Properties and business against such casualties and contingencies, of such
types, on such terms and in such amounts as is customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any Subsidiary operates and (ii) such other insurance as may be
required by the Loan Documents or applicable law.

5.5.2. The Borrower will, and will cause each of its Subsidiaries to, (i) cause
all such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of a Matured Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; (iii) use
commercially reasonable efforts to cause each such policy to provide that it
shall not be canceled, modified or not renewed upon not less than 30 days’ prior
written notice thereof by the insurer to the Collateral Agent; and (iv) deliver
to the Collateral Agent, prior to the cancellation, modification or nonrenewal
of any such policy of insurance, a copy of a renewal or replacement policy (or
other evidence of renewal of a policy previously delivered to the Collateral
Agent) together with evidence satisfactory to the Collateral Agent of payment of
the premium therefor.

5.5.3. If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Borrower
will, or will cause SMF, to obtain flood insurance in such total amount as
required by Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

5.6. Maintenance of Existence. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises; provided that nothing in this Section 5.6
shall prevent the abandonment or termination of the existence of any Subsidiary,
or the rights or franchises of any Subsidiary or the Borrower if such
abandonment or termination would not have a material adverse effect upon the
business, condition (financial or otherwise), operations or prospects of the
Borrower and its Subsidiaries taken as a whole.

5.7. Maintenance of Property. The Borrower will, and will cause each of its
Subsidiaries to, at all times maintain and preserve all Property used or useful
in its business in good working order and condition, and from time to time make,
or cause to be made, all needful and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times, except to the extent that the failure to do so would not
have a material adverse effect upon the business, condition (financial or
otherwise), operations or prospects of the Borrower and its Subsidiaries taken
as a whole.

5.8. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property, prior to the time penalties would attach thereto, as
well as lawful claims for labor, materials and supplies or otherwise which, if
unpaid, might become a Lien or charge upon such Properties or any part thereof;
provided, however, that neither the Borrower nor any Subsidiary shall be
required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be subject to an active challenge or contest initiated in good faith for
which adequate reserves have been established in accordance with GAAP.

5.9. ERISA. The Borrower covenants that it and each of its Commonly Controlled
Entities will deliver to the Administrative Agent promptly and in any event
within 10 days after it knows or has reason to know of the occurrence of any
event of the type specified in Section 8.1.14 notice of such event and the
likely impact on the Borrower and its Subsidiaries. In the event it or any
Commonly Controlled Entity has participated, now participates or will
participate in any Plan or Multiemployer Plan, the Borrower covenants that it
and any such Commonly Controlled Entity will deliver to the Administrative
Agent: (i) promptly and in any event within 10 days after it knows or has reason
to know of the occurrence of a Reportable Event with respect to a Plan, a copy
of any materials required to be filed with the PBGC with respect to such
Reportable Event, together with a statement of the chief financial officer of
the Borrower setting forth details as to such Reportable Event and the action
which the Borrower proposes to take with respect thereto; (ii) at least 10 days
prior to the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of the Administrative Agent, and in no event more than 10 days after
such request, copies of each annual report on Form 5500 that is filed with the
Internal Revenue Service, together with certified financial statements for the
Plan (if any) as of the end of such year and actuarial statements on Schedule B
to such Form 5500; (iv) promptly and in any event within 10 days after it knows
or has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
the Borrower describing such event or condition; (v) promptly and in no event
more than 10 days after its or any Commonly Controlled Entity’s receipt thereof,
the notice concerning the imposition of any withdrawal liability under
section 4202 of ERISA; and (vi) promptly after receipt thereof, a copy of any
notice the Borrower or any Commonly Controlled Entity may receive from the PBGC
or the Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this Section 5.9 shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.

5.10. Environmental Covenants.

5.10.1. The Borrower will maintain an environmental management system that is
designed (A) to monitor the Borrower’s and its Subsidiaries’ compliance with
Environmental and Safety Laws, and (B) to minimize the Borrower’s and its
Subsidiaries’ exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Borrower’s and its Subsidiaries’ exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Borrower’s
and its Subsidiaries’ potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to Section 5.5.

5.10.2. The Borrower will immediately notify the Administrative Agent of and
provide the Administrative Agent with copies of any notifications of violations
or notifications of discharges or releases or threatened releases or discharges
of a Hazardous Materials on, upon, into or from any property of the Borrower or
any Subsidiary, or any property where the Borrower or its Subsidiaries is
conducting operations, which are received or are given or required to be given
by or on behalf of the Borrower or any of its Subsidiaries to any federal, state
or local governmental agency or authority if any of the foregoing may materially
and adversely affect the Borrower or any of its Subsidiaries. Copies of such
notifications shall be delivered to the Administrative Agent at the same time as
they are delivered to the governmental agency or authority.

5.10.3. The Borrower further agrees promptly to undertake and pursue diligently
to completion, or to cause its Subsidiaries to undertake and pursue diligently
to completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of a Hazardous Material in violation of applicable law on, upon, into
or from any property of the Borrower or any Subsidiary.

5.10.4. At all times, the Borrower will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Borrower or any
Subsidiary, or (B) any Property on or adjacent to which the Borrower or any of
its Subsidiaries conducts operations (each, a “Third Party Property”) if such
releases, discharges, or other disposal on Third Party Properties is caused by
the Borrower or any of its Subsidiaries or any Person under its control or
acting on its behalf and to the extent such failure to maintain such records
would have a material adverse effect on the business, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries, taken as a whole.

5.11. Maintenance of Collateral; Pledge of Additional Collateral.

5.11.1. The Borrower will, and will cause SMF to, grant to the Collateral Agent
an Acceptable Security Interest in each item or type of Property included in the
Collateral; provided, however, that prior to the occurrence of any Default or
Matured Default, the Borrower and its Subsidiaries will not be required to take
steps to perfect the Collateral Agent’s Liens on deposit accounts, trademarks,
patents, promissory notes, instruments, Rolling Stock or other Personal Property
Collateral as to which perfection is not accomplished by the filing of one or
more UCC financing statements.

5.11.2. Within thirty (30) days after any other Person becomes a Subsidiary,
(a) cause such Person to (i) become a Guarantor by executing and delivering to
the Administrative Agent a Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, (ii) deliver to the
Administrative Agent documents of the types referred to in Section 3.1 and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (iii) execute such
Collateral Documents as the Collateral Agent or the Majority Banks may
reasonably request, in each case to secure the Obligations, and (b) cause the
immediate parent of such Subsidiary to pledge 100% of the Equity Interest in
such Subsidiary to secure the Obligations and provide such legal opinions
relating thereto as the Administrative Agent may reasonably request, along with
share certificates pledged thereby and appropriately executed stock powers in
blank.

5.11.3. Within 60 days following the Effective Date, the Borrower shall cause
SMF to execute and deliver to the Collateral Agent such amendments to existing
Mortgages, in recordable form, as may be required by the Collateral Agent in the
reasonable exercise of its sole discretion in order to reflect of record that
such Mortgages secure all of the Obligations hereunder.



6.   FINANCIAL COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

6.1. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending March 31, 2015, for the four fiscal quarters then
ended, to be less than 1.10 to 1.00.

6.2. Leverage Ratio. The Borrower will not permit the Leverage Ratio, determined
as of the last day of each fiscal quarter beginning with the fiscal quarter
ending March 31, 2015, to be greater than 3.25 to 1.00.



7.   NEGATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure:

7.1. Liens. The Borrower will not and will not permit any Subsidiary to create,
assume or suffer to exist any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, or any income, participation, royalty or
profits therefrom (whether or not provision is made for the equal and ratable
securing of the Obligations in accordance with the provisions of Section 5.3),
except:

(a) Excepted Liens;

(b) Liens securing the Obligations and, so long as such Liens are subject to the
terms of the Prudential Intercreditor Agreement, the Prudential Obligations;

(c) Liens in existence on the date hereof as set forth on Schedule 7.1 hereto;

(d) Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
Section 7.2(g); and

(e) Liens on fixed or capital assets acquired by the Borrower or any Subsidiary
after the Effective Date and securing purchase money Indebtedness, provided that
(i) the total Indebtedness at any time secured by all such Liens, together with
any other Indebtedness not otherwise permitted under Sections 7.2(a) through
(f) and Section 7.2(h), shall not exceed the limitations set forth in
Section 7.2(g); (ii) such Liens do not at any time encumber any Property other
than the Property specifically financed by such Indebtedness (other than the
proceeds and products thereof); (iii) in the event such Indebtedness is owed to
any Person with respect to financing of more than one lease or purchase of any
fixed or capital assets, such Liens may secure all such Indebtedness and may
apply to all such fixed or capital assets financed by such Person; and (iv) the
Borrower and its Subsidiaries shall not be required to grant a Lien in favor of
the Collateral Agent in any Property which is subject to a Lien of the type
described in this subsection pursuant to documents that prohibit the Borrower or
any of its Subsidiaries from granting any other Liens in such Property.

7.2. Debt. The Borrower will not and will not permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness, except:

(a) Obligations of the Borrower and each Guarantor under this Agreement, the
Guaranties and any other Loan Documents;

(b) Swap Obligations of the Borrower or any Subsidiary owing to any Bank (or any
Affiliate of a Bank) or to any other counterparty acceptable to the
Administrative Agent;

(c) Indebtedness under any Treasury Management Agreement;

(d) Indebtedness of any Subsidiary to the Borrower or a Wholly Owned Subsidiary;

(e) the Prudential Obligations and any refinancings, extensions, renewals or
replacements thereof, to the extent the principal amount of the Prudential
Obligations (or refinancing thereof) is not increased and the documents
governing any refinancing of the Prudential Obligations do not contain terms,
conditions, covenants and events of default which are more restrictive than
those contained in the Prudential Note Documents;

(f) Indebtedness of any Guarantor under the Prudential Note Guaranties, so long
as the Prudential Intercreditor Agreement is in effect;

(g) other Indebtedness not to exceed $100,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that such
Indebtedness shall not have been incurred in contemplation of such Acquisition
and in no case shall any such Indebtedness remain in effect for a period of time
beyond the maturity date of such Indebtedness in place when such Subsidiary was
acquired); and

(h) existing Indebtedness described on Schedule 7.2 hereto and any refinancings,
extensions, renewals or replacements of such Indebtedness to the extent the
documents governing such refinanced Indebtedness do not contain terms,
conditions, covenants and events of default which, taken collectively, are
materially more restrictive than those contained in the documents governing such
Indebtedness as of the Effective Date.

7.3. Loans, Advances and Investments. The Borrower will not and will not permit
any Subsidiary to make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person who is not an Affiliate of the Borrower to, or own, purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, or make any Acquisition, or commit
to do any of the foregoing, except:

(a) investments in, loans or advances to, or contributions to any Wholly Owned
Subsidiary, and loans or advances by any Wholly Owned Subsidiary to the Borrower
or any other Wholly Owned Subsidiary;

(b) obligations backed by the full faith and credit of the United States
(whether issued by the United States or an agency thereof), and obligations
guaranteed by the United States, in each case which mature within one year from
the date acquired;

(c) demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody’s or (2) commercial paper rated
A-1 by S&P or Prime-1 by Moody’s, in each case payable in the United States in
Dollars, in each case which mature within one year from the date acquired;

(d) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

(e) readily marketable commercial paper rated as A-1 or better by S&P or Prime-1
or better by Moody’s (or, in either case, an equivalent rating from another
nationally recognized credit rating agency) and maturing not more than 270 days
from the date acquired;

(f) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a “AA” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(g) negotiable instruments endorsed for collection in the ordinary course of
business;

(h) loans or advances to its or its Subsidiaries’ employees on an arms-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $1,000,000 in the aggregate at any one time outstanding;

(i) notes payable, or stock or other securities issued by account debtors of
Receivables to the Borrower or any of its Subsidiaries pursuant to negotiated
agreements with respect to settlement of such Receivables in the ordinary course
of business, consistent with past practices;

(j) other investments not to exceed $3,000,000 (in addition to short term
investment of cash on hand from time to time in the Borrower’s operating
account) in the aggregate for reasonable business purposes;

(k) investments in the form of Swap Agreements permitted by Section 7.2(b); and

(l) any Acquisition not otherwise prohibited hereunder so long as in each case:

i. the target of such Acquisition is in the same line of business as the
Borrower or any business that is substantially similar, related or incidental
thereto;

ii. no Default or Matured Default exists at the time of such Acquisition or
would result from such Acquisition;

iii. the Borrower’s pro forma Leverage Ratio upon consummation of such
Acquisition does not exceed 3.00 to 1.00;

iv. the Borrower has delivered to the Banks written notice of the intended
Acquisition and a copy of the information provided to the board of directors of
the Borrower not less than ten (10) days prior to the consummation of such
Acquisition;

v. not less than ten (10) days prior to the consummation of such Acquisition,
the Borrower provides the Administrative Agent with a certification, in form and
substance satisfactory to the Administrative Agent, demonstrating that upon the
consummation of such Acquisition, the Borrower will be in compliance with clause
(iii) above and in pro forma compliance with the financial covenant set forth in
Section 6.1, calculated in each case as if such Acquisition had been made on the
last date of the most recent fiscal quarter for which financial statements of
the Borrower have been provided under Section 5.1;

vi. neither the Borrower nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of Section 7.2(g));

vii. such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition; and

viii. if (A) the Acquisition is an Acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Borrower and will comply with the provisions of
Section 5.11.2, and (B) if the Acquisition is an Acquisition of assets, the
Acquisition is structured so that the Borrower or a Guarantor will acquire such
assets.

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Borrower, except as a result of participant directed investments in such
Subsidiary’s nonqualified capital accumulation plans.

7.4. Sale of Stock and Indebtedness of Subsidiaries. The Borrower will not and
will not permit any Subsidiary to sell or otherwise dispose of, or part with
control of, any Equity Interests or Indebtedness of any Subsidiary, except
(i) to the Borrower or a Wholly Owned Subsidiary or (ii) that all Equity
Interests and Indebtedness of any Subsidiary may be sold for at least 75% cash
consideration and for fair value (as determined in good faith by the Board of
Directors of the Borrower) at the time of sale of the Equity Interests and
Indebtedness so sold; provided that (A) such sale or other disposition is
treated as a Transfer of assets of such Subsidiary and is permitted by
Section 7.6 and (B) at the time of such sale or other disposition, such
Subsidiary shall not own, directly or indirectly, any Equity Interests or
Indebtedness of any other Subsidiary (unless all of the Equity Interests and
Indebtedness of such other Subsidiary owned, directly or indirectly, by the
Borrower and all Subsidiaries are simultaneously being sold as permitted by this
Section 7.4). Notwithstanding the foregoing, in no event may the Borrower or any
Existing Subsidiary Transfer its Equity Interests in any Existing Subsidiary
(except for Transfers to the Borrower or a Wholly Owned Subsidiary) without the
consent of all of the Banks. If requested by the Borrower in order to facilitate
the sale or disposition of Equity Interests of any Subsidiary which is permitted
to be made under the terms of this Section 7.4 and Paragraph 6E of the
Prudential Agreement, the Collateral Agent shall release its Lien on the Equity
Interests to be Transferred and the Administrative Agent shall release the
applicable Subsidiary from its Guaranty, and the Banks hereby authorize the
Collateral Agent and the Administrative Agent to deliver such releases.

7.5. Merger and Consolidation; Subsidiaries. The Borrower will not and will not
permit any Subsidiary to merge or consolidate with or into any other Person,
except that:

(a) any Subsidiary may merge or consolidate with or into the Borrower provided
that the Borrower is the continuing or surviving corporation;

(b) any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(c) the Borrower may consolidate or merge with any other corporation if (i) the
Borrower is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States, or
the District of Columbia, with substantially all of its assets located and
substantially all of its operations conducted within the United States, and such
continuing or surviving corporation expressly assumes, by a written agreement
satisfactory in form and substance to the Majority Banks (which agreement may
require, in connection with such assumption, the delivery of such opinions of
counsel as the Majority Banks may reasonably require), the obligations of the
Borrower under this Agreement and the other Loan Documents, including all
covenants herein and therein contained, and such successor or acquiring entity
shall succeed to and be substituted for the Borrower with the same effect as if
it had been named herein as a party hereto, (ii) no Default or Matured Default
exists before or after such merger or consolidation, (iii) the Borrower’s pro
forma Leverage Ratio upon consummation of such consolidation or merger does not
exceed 3.00 to 1.00, and (iv) the core managers of the Borrower prior to the
merger or consolidation shall be the core managers of the continuing or
surviving entity;

(d) any Subsidiary may merge or consolidate with any other corporation, provided
that, immediately after giving effect to such merger or consolidation (i) a
Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(ii) no Default or Matured Default exists before or after such merger or
consolidation and (iii) the Borrower’s pro forma Leverage Ratio upon
consummation of such consolidation or merger does not exceed 3.00 to 1.00; and

(e) the Borrower or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by Section 7.3(l).

Notwithstanding anything to the contrary in this Section 7.5, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a Guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

7.6. Transfer of Properties. The Borrower will not and will not permit any
Subsidiary to Transfer, or agree or otherwise commit to Transfer, any of its
Properties except that:

(a) any Subsidiary may Transfer assets to the Borrower or a Wholly Owned
Subsidiary;

(b) the Borrower or any Subsidiary may collect its Receivables and sell
inventory in the ordinary course of business;

(c) the Borrower and any Subsidiary may sell investments permitted by
Section 7.3; and

(d) the Borrower or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 5% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Permitted Liens) for borrowed money other than pursuant to this Agreement
(before or after acquisition) will be deducted in determining this 5% limit.

Notwithstanding the foregoing, in no event may the Borrower or any Subsidiary
Transfer any Mortgaged Property without the consent of the Majority Banks. If
requested by the Borrower in order to facilitate any Transfer which is permitted
to be made under the terms of this Section 7.6 and Paragraph 6G of the
Prudential Agreement or which has otherwise been consented to by the requisite
Banks and Prudential, the Collateral Agent shall release its Lien on the
Property or Properties to be Transferred, and the Banks hereby authorize the
Collateral Agent to deliver such release.

7.7. Sale or Discount of Receivables. The Borrower will not and will not permit
any Subsidiary to sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its Receivables.

7.8. Related Party Transactions. The Borrower will not and will not permit any
Subsidiary to directly or indirectly, purchase, acquire or lease any Property
from, or sell, transfer or lease any property to any Related Party except upon
terms that are no less favorable to the Borrower or such Subsidiary, as the case
may be, than those that could be obtained in an arm’s-length transaction with an
unrelated third party; provided that the foregoing shall not apply to (A) any
transaction between the Borrower and any Wholly Owned Subsidiary or between
Wholly Owned Subsidiaries and (B) any sales to, or purchases from, any such
Related Party of shares of common stock for cash consideration equal to the fair
market value thereof (except pursuant to stock option, stock appreciation and
similar stock-based compensation, incentive and bonus plans for directors,
management or employees of the Borrower and its Subsidiaries that have been
approved by a majority of the Borrower’s outside directors or the Compensation
Committee of the Board of Directors of the Borrower).

7.9. Issuance of Stock by Subsidiaries. The Borrower will not permit any
Subsidiary (either directly, or indirectly by the issuance of rights or options
for, or securities convertible into, such shares) to issue, sell or dispose of
any of its Equity Interests except (i) for directors’ qualifying shares or other
shares issued to comply with local ownership legal requirements (but not in
excess of the minimum number of shares necessary to satisfy such requirement),
and (ii) to the Borrower or a Wholly Owned Subsidiary.

7.10. Subsidiary Restrictions. The Borrower will not and will not permit any
Subsidiary to enter into, or be otherwise subject to, any contract, agreement or
other binding obligation that directly or indirectly limits the amount of, or
otherwise restricts (i) the payment to the Borrower of dividends or other
redemptions or distributions with respect to its capital stock by any
Subsidiary, (ii) the repayment to the Borrower by any Subsidiary of intercompany
loans or advances, or (iii) other intercompany transfers to the Borrower of
property or other assets by Subsidiaries.

7.11. Change of Business.

7.11.1. The Borrower will not change, and will not permit any Subsidiary to
change, in any material respect the nature of its business or operations from
the business conducted by the Borrower and its Subsidiaries on the date hereof
and will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
current business or operations or any business that is substantially similar,
related or incidental thereto.

7.11.2. The Borrower will not permit SCS to acquire or own any Property not held
by it on the Effective Date.

7.12. Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to:

(a) declare, make, pay, or become obligated to make or pay, any dividend or
other distribution (whether in cash, securities or other Property) on any Equity
Interest in the Borrower or any of its Subsidiaries, except that (i) the
Borrower may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, (iii) the
Borrower may make payments pursuant to and in accordance with stock option,
stock appreciation and similar stock-based compensation, incentive and bonus
plans for directors, management or employees of the Borrower and its
Subsidiaries that have been approved by a majority of the Borrower’s outside
directors or the Compensation Committee of the Board of Directors of the
Borrower, and (iv) the Borrower may declare and pay cash dividends on shares of
its outstanding Equity Interests so long as (A) no Default or matured Default
has occurred and is continuing at the time of such declaration or payment, and
(B) after making such payment, the Borrower would be in pro-forma compliance
with each of the financial covenants set forth in Section 6, calculated as if
such payment had been made on the last date of the most recent fiscal quarter
for which financial statements of the Borrower have been provided under
Section 5.1; or

(b) make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary, except that: (i) the Borrower may purchase,
redeem, retire, acquire, cancel or terminate any of its Equity Interests up to
the aggregate amount of $50,000,000, provided that (A) the Borrower’s pro forma
Leverage Ratio following any such transaction shall be less than or equal to
2.75 to 1.00 and (B) the Borrower’s pro forma Available Liquidity following any
such transaction shall be greater than or equal to $30,000,000; and (ii) the
Borrower may make purchases of Equity Interests in the Borrower pursuant to and
in accordance with stock option, stock appreciation and similar stock-based
compensation, incentive and bonus plans for directors, management or employees
of the Borrower and its Subsidiaries that have been approved by a majority of
the Borrower’s outside directors or the Compensation Committee of the Board of
Directors of the Borrower; or

(c) make any payment (other than a scheduled payment) of principal on the
Prudential Term Notes or any other Indebtedness for borrowed money if at the
time of any such payment there exists any Default or Matured Default or if the
making of such payment would result in or give rise to a Default or Matured
Default; provided that, prior to making any such payment, the Borrower provides
the Administrative Agent with a certification, in form and substance
satisfactory to the Administrative Agent, demonstrating that immediately
following the making of such payment, the Borrower will be in pro-forma
compliance with each of the financial covenants set forth in Section 6,
calculated as if such payment had been made on the last date of the most recent
fiscal quarter for which financial statements of the Borrower have been provided
under Section 5.1.

7.13. Most Favored Lender Status.

7.13.1. The Borrower will not enter into or permit any amendment to the
Prudential Agreement or any other Prudential Note Document to include one or
more Additional Covenants or Additional Defaults, unless prior written consent
to such amendment shall have been obtained from the Majority Banks; provided,
however, in the event that any such amendment shall be entered into without the
prior written consent of the Majority Banks, the terms of this Agreement shall,
without any further action on the part of the Borrower, the Majority Banks or
the Administrative Agent, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment. The
Borrower further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the Banks and the
Administrative Agent) an amendment to this Agreement in form and content
satisfactory to the Majority Banks evidencing the amendment of this Agreement to
include such Additional Covenants and Additional Defaults to which the Majority
Banks granted consent, provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this Section 7.13.1, but shall merely be for the convenience of
the parties hereto.

7.13.2. The Borrower will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than the Prudential Agreement
and other than Capital Leases) in a principal amount committed or outstanding of
$10,000,000 or more under one agreement, or a series of related agreements, that
includes one or more Additional Covenants or Additional Defaults (other than
covenants pertaining to the conversion of such Indebtedness to equity), unless
prior to entering into such agreement or amendment, (i) the Borrower offered
such Additional Covenant or Additional Default to the Banks and (ii) if the
Majority Banks have accepted such Additional Covenant or Additional Default, the
Borrower has executed and delivered at its expense (including the reasonable
fees and expenses of counsel for the Banks and the Administrative Agent) an
amendment to this Agreement to include such Additional Covenants and Additional
Defaults in this Agreement, provided that in no event shall the Borrower enter
into or amend any agreement to restrict payments on the Obligations or restrict
the ability of the Borrower to enter into amendments and modifications of this
Agreement or the other Loan Documents without the prior written consent of the
Majority Banks; provided, further, in the event that the Borrower or any
Subsidiary shall enter into, assume or otherwise become bound by or obligated
under any such agreement that includes Additional Covenants or Additional
Defaults, without executing and delivering such amendment to this Agreement, the
terms of this Agreement shall, without any further action on the part of the
Borrower, the Majority Banks or the Administrative Agent, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default contained in such agreement.

7.14. Sanctions. The Borrower will not, directly or indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person, (i) to fund any
activities or business of or with any Sanctioned Person or in any Sanctioned
Country, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).



8.   EVENTS OF DEFAULT

8.1. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

8.1.1. the Borrower shall fail to pay principal of any Loan (including any
mandatory prepayment required by Section 2.11.2) or to reimburse any drawing
under any Letter of Credit as and when the same becomes due and payable, either
by the terms thereof or otherwise as herein provided; or

8.1.2. the Borrower shall fail to pay any interest on any Note or any fee,
expense or other amount due under this Agreement and such failure shall continue
for more than three (3) days after the date due; or

8.1.3. the Borrower or any Subsidiary shall default (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (or any Capitalized Lease Obligation,
any obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Borrower or any Subsidiary shall fail to
perform or observe any other agreement, term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due (or to be repurchased by the Borrower or
any Subsidiary) prior to any stated maturity; provided that the aggregate amount
of all obligations as to which such a payment default shall occur and be
continuing or such a failure or other event causing or permitting acceleration
(or resale to the Borrower or any Subsidiary) shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies; or

8.1.4. any representation or warranty made by the Borrower herein or by the
Borrower or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in any material respect on the date as
of which made; or

8.1.5. the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5, 6 or 7 (provided, however, to the extent the
Borrower’s compliance with any term, covenant or agreement contained in
Sections 5, 6 or 7 is based upon the Borrower’s response to any request for
information made by any Agent or Bank or upon any determination to be made at
the discretion of any Agent or the Banks, the Borrower shall have a reasonable
period, not to exceed 10 days, in which to comply with such request or
determination); or

8.1.6. the Borrower shall fail to perform or observe any other term, covenant,
agreement or condition contained herein or in any Collateral Document or other
Loan Document (other than a Default of the type described in Section 8.1.5) and
such failure shall not be remedied within 30 days after the Borrower obtains
actual knowledge thereof; or

8.1.7. the Borrower or any Subsidiary shall make an assignment for the benefit
of creditors or shall generally not pay its debts as such debts become due; or

8.1.8. any decree or order for relief in respect of the Borrower or any
Subsidiary shall be entered under any Debtor Relief Laws of any jurisdiction; or

8.1.9. the Borrower or any Subsidiary shall petition or apply to any tribunal
for, or consent to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Borrower or any
Subsidiary, or of any substantial part of the assets of the Borrower or any
Subsidiary, or shall commence a voluntary case under any Debtor Relief Law or
any proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Subsidiary) relating to the Borrower or any Subsidiary under
any Debtor Relief Laws; or

8.1.10. any such petition or application shall be filed, or any such proceedings
shall be commenced, against the Borrower or any Subsidiary and the Borrower or
such Subsidiary by any act shall indicate its approval thereof, consent thereto
or acquiescence therein, or an order, judgment or decree shall be entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.11. any order, judgment or decree shall be entered in any proceedings
against the Borrower decreeing the dissolution of the Borrower and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.12. any order, judgment or decree shall be entered in any proceedings
against the Borrower or any Subsidiary decreeing a split-up of the Borrower or
such Subsidiary which requires the divestiture of assets representing a
substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of Properties or stock of a Subsidiary, which shall have contributed
a substantial part of the consolidated net income of the Borrower and its
Subsidiaries (determined in accordance with GAAP) for any of the three fiscal
years then most recently ended, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

8.1.13. one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Borrower or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than 60 days after entry thereof; or

8.1.14. (A) any Plan shall fail to satisfy the minimum funding standard of ERISA
or the Code for any plan year or part thereof or a waiver of such standard is
sought or granted under Section 412 of the Code, (B) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any Commonly Controlled Entity that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) the Borrower or any Commonly Controlled Entity shall have incurred or is
reasonably expected to incur any material liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (E) the Borrower or any Commonly Controlled Entity withdraws from
any Multiemployer Plan which creates an obligation of Borrower in excess of
$1,000,000, or (F) the Borrower or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would materially increase the liability of the Borrower or any
Subsidiary thereunder; or

8.1.15. any Collateral Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or satisfaction
in full of all of the Obligations, shall cease to be in full force and effect
and the Borrower or Subsidiary party thereto shall fail to cure the same within
10 days of written demand by the Collateral Agent, or the Borrower or any
Subsidiary purports to revoke, terminate or rescind any Collateral Document; or

8.1.16. any provision of any Guaranty, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all of the Obligations, shall cease to be valid and
binding on the Guarantor party thereto other than satisfaction in full of all of
the Obligations and such Guarantor shall fail to cure the same within 10 days of
written demand by the Administrative Agent, or a Guarantor shall so state in
writing; or

8.1.17. (i) the Borrower shall fail to pay any Prudential Term Notes when due;
(ii) the Borrower shall default in the performance of any term, provision or
conditions contained in the Prudential Agreement, or any other event shall occur
or condition exist, the effect of which is to cause or permit the holder or
holders of the Prudential Term Notes to cause the Prudential Term Notes to
become due prior to their stated maturity; or (iii) the Prudential Term Notes
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment or as a result of the sale of an asset securing
such Prudential Term Notes) prior to the stated maturity thereof; or

8.1.18. the Borrower or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any Bank or any Affiliate of a Bank and such failure shall
continue beyond any period of grace provided with respect thereto, or
(ii) breach any term, provision or condition contained in any Swap Agreement
with any Bank or any Affiliate of a Bank and the effect of such failure or other
event is to cause such Swap Agreement to be terminated or the related Swap
Obligation to be declared or to become immediately due and payable;

8.1.19. the Borrower or any Subsidiary shall (i) fail to pay when due any Swap
Obligations owing to any counterparty other than a Bank or Affiliate of a Bank
and such failure shall continue beyond any period of grace provided with respect
thereto, or (ii) breach any term, provision or condition contained in any Swap
Agreement with any counterparty other than a Bank or Affiliate of a Bank and the
effect of such failure or other event is to cause such Swap Agreement to be
terminated or the related Swap Obligation to be declared or to become
immediately due and payable; provided that the aggregate Swap Obligations as to
which such a payment default shall occur and be continuing or such a failure or
other event causing or permitting acceleration shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies;

then, and in any such event, the Administrative Agent shall at the request of,
or may, with the consent of, the Majority Banks, by written notice to the
Borrower, (1) declare the Commitments to be terminated, whereupon the same shall
forthwith terminate; (2) declare the outstanding Notes, all interest thereon,
and all other Obligations arising hereunder or any other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
other Obligations shall become and be forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by the Borrower; (3) demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit to be held by the Administrative
Agent as collateral for the L/C Obligations pursuant to such documentation that
the Administrative Agent may reasonably request, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Banks would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Banks, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit; and (4) if such event is an event as specified in
subsection 8.1.7., 8.1.8., 8.1.9., or 8.1.10. of this Section 8.1 with respect
to the Borrower, the Commitments shall be automatically terminated and all of
the Notes at the time outstanding shall automatically become immediately due and
payable at par together with interest accrued thereon, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind
(including, without limitation, notice of intent to accelerate and notice of
acceleration of maturity), all of which are hereby waived by the Borrower.

8.2. Remedies. Upon the occurrence and during the continuance of any Matured
Default, the Administrative Agent shall at the request of, or may with the
consent of, the Majority Banks proceed to enforce its rights and remedies under
the Collateral Documents, this Agreement, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings. Upon the
occurrence and during the continuance of any Matured Default, each Bank is
hereby authorized at any time and from time to time, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement, such
Bank’s Note or any other Loan Document, irrespective of whether or not the
Administrative Agent or such Bank shall have made any demand under this
Agreement or such Bank’s Note or such other Loan Document and although such
obligations may be unmatured. Each Bank agrees promptly to notify the Borrower
(with a copy to the Administrative Agent) after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 8.2 are
in addition to other rights and remedies (including other rights of setoff)
which such Bank may have.

8.3. Other Remedies. If any Default or Matured Default shall occur and be
continuing, each Bank may proceed to protect and enforce its rights under this
Agreement and the Notes by exercising such remedies as are available to such
Bank in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon any
Bank is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

8.4. Application of Proceeds. From and during the continuance of any Matured
Default, any monies or property actually received by the Administrative Agent or
the Collateral Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Collateral Document or any other
agreement with the Borrower or any Subsidiary which secures any of the
Obligations, shall be applied in the following order (subject to the applicable
sharing provisions of the Prudential Intercreditor Agreement and subject to
Section 2.22.5):

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel;

(b) Second, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit fees) payable to the Administrative Agent, the Collateral Agent, the
Banks and the L/C Issuer (including fees, charges and disbursements of counsel
and amounts payable under Sections 2.17, 2.18, 2.19 and 2.20), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and interest on the Loans and L/C Obligations
and fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Specified Swap Agreement with any Bank or any Affiliate
of a Bank, ratably among the Banks (and, in the case of such Specified Swap
Agreements, Affiliates of Banks) and the L/C Issuer in proportion to the
respective amounts described in this clause Third held by them, provided that
Excluded Swap Obligations with respect to any Guarantor or the Borrower shall
not be paid from amounts received from such Guarantor or the Borrower or from
any Collateral of such Guarantor or the Borrower;

(d) Fourth, to (i) payment of that portion of the Obligations constituting
unpaid principal of the Loans and outstanding obligations of the Borrower for
drawings under Letters of Credit, (ii) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Specified Swap
Agreements with any Bank or any Affiliate of a Bank, (iii) payments of amounts
due under any Treasury Management Agreement between the Borrower or any
Guarantor and any Bank or any Affiliate of a Bank, and (iv) cash collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Banks (and, in the case of such Specified
Swap Agreements and Treasury Management Agreements, Affiliates of Banks) and the
L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them, provided that Excluded Swap Obligations with respect to any
Guarantor or the Borrower shall not be paid from amounts received from such
Guarantor or the Borrower or from any Collateral of such Guarantor or the
Borrower;

(e) Fifth, to the ratable payment of any other Obligations then due and payable;
and

(f) Sixth, any excess after payment in full of all Obligations shall be paid to
the Borrower or to such other Person who may be lawfully entitled to receive
such excess.

Amounts used to cash collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Fourth above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.



9.   AGENCY PROVISIONS

9.1. Authorization and Action. Each Bank hereby appoints BOKF to act on its
behalf as the Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. The duties of each Agent shall be mechanical and
administrative in nature, and neither Agent shall by reason of this Agreement be
a trustee or fiduciary for any Bank. Neither Agent shall have any duties or
responsibilities except those expressly set forth herein or in the Prudential
Intercreditor Agreement. As to any matters not expressly provided for by this
Agreement (including enforcement or collection of the Obligations), neither
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or so refraining from acting) upon the instructions of the Majority
Banks, and such instructions shall be binding upon all Banks and all holders of
Notes; provided, however, that neither Agent shall be required to take any
action which exposes such Agent to personal liability or which is contrary to
this Agreement or applicable law.

9.2. Liability of Agents. Neither of the Agents nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement in the absence
of its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, each Agent (1) may treat the payee of any
Note as the holder thereof until such Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
such Agent; (2) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (3) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties, or
representations made in or in connection with this Agreement; (4) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants, or conditions of this Agreement on the part of the
Borrower, or to inspect the Properties (including the books and records) of the
Borrower and its Subsidiaries; (5) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, perfection,
sufficiency, or value of this Agreement or any other instrument or document
furnished pursuant thereto; and (6) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate, or other
instrument or writing (which may be sent by telegram, telex, or facsimile
transmission) believed by it to be genuine and signed or sent by the proper
party or parties.

9.3. Rights of Agent as a Bank. With respect to its Commitment, the Loans made
by it and the Note issued to it, each Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not an Agent; and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each Agent in its individual capacity.
Each of the Agents and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any Subsidiary, all as if such Agent
were not an Agent and without any duty to account therefor to the Banks.

9.4. Independent Credit Decisions. Each Bank acknowledges that it has,
independently and without reliance upon the Agents or any other Bank and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon either Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Except for notices, reports and other
documents and information expressly required to be furnished to the
Administrative Agent by the Borrower or any Subsidiary hereunder or under any
other Loan Document (each of which the Administrative Agent shall promptly upon
receipt provide to each Bank), the Administrative Agent shall have no duty or
responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
of its Subsidiaries (or any of their Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates.

9.5. Indemnification. The Banks agree to indemnify each of the Agents (to the
extent not reimbursed by the Borrower), ratably according to the respective
amounts of their Commitments, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against either Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by either Agent
under this Agreement or any of the other Loan Documents, provided that no Bank
shall be liable for any portion of any of the foregoing resulting from such
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank agrees to reimburse each of the Agents (to the extent not
reimbursed by the Borrower) promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement or any of
the other Loan Documents.

9.6. Successor Agent. Each Agent may resign at any time by giving at least sixty
(60) days’ prior written notice thereof to the Banks and the Borrower and may be
removed at any time with cause, but not without cause, by the Majority Banks.
Upon any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Majority Banks, and shall have accepted such appointment, within forty-five
(45) days after the retiring Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as an Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents. After any retiring Agent’s resignation or removal hereunder as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement.

9.7. Sharing of Payments, Etc. If any Bank shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Note held by it in excess of its Pro Rata Share of
payments on account of the Notes obtained by all the Banks, such Bank shall
purchase from the other Banks such participations in the Notes held by them as
shall be necessary to cause such purchasing Bank to share the excess payment
ratably with each of the other Banks, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and each Bank shall repay
to the purchasing Bank the purchase price to the extent of such recovery
together with an amount equal to such Bank’s Pro Rata Share (according to the
proportion of (1) the amount of such Bank’s required repayment to (2) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 9.7 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

9.8. Collateral and Guaranty Matters.

9.8.1. Each Bank and each other Secured Party (by its acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Collateral Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Collateral Documents, acknowledge receipt of copies of such Collateral
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Collateral Agent thereunder. All rights, powers and
remedies available to the Collateral Agent and the Secured Parties with respect
to the Collateral, or otherwise pursuant to the Collateral Documents, shall be
subject to the provisions of such Collateral Documents. Each Bank and each other
Secured Party (by its acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Collateral Agent, at its option and in its
discretion, without the necessity of any notice to or further consent from the
Secured Parties:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is Transferred or to be Transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or
(iii) subject to Sections 7.6 and 11.1, if approved, authorized or ratified in
writing by the Majority Banks;

(b) to take any actions with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Collateral Documents; and

(c) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable legal requirements.

9.8.2. Upon the request of the Collateral Agent at any time, the Secured Parties
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 9.8.

9.8.3. The Borrower (for itself and each of its Subsidiaries) irrevocably
appoints the Collateral Agent as its attorney-in-fact, with full authority to,
after the occurrence and during the continuance of a Matured Default, act for
the Borrower and each of its Subsidiaries and in the name of the Borrower or any
Subsidiary to, in the Collateral Agent’s discretion upon the occurrence and
during the continuance of a Matured Default, (i) file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such party where permitted by law,
(ii) to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, (iii) to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral and
(v) if the Borrower or any Subsidiary fails to perform any covenant contained in
this Agreement or the other Collateral Documents after the expiration of any
applicable grace periods, the Collateral Agent may itself perform, or cause
performance of, such covenant, and the Borrower shall pay for the expenses of
the Collateral Agent incurred in connection therewith. The power of attorney
granted hereby is coupled with an interest and is irrevocable.

9.8.4. The powers conferred on the Collateral Agent under this Agreement and the
other Collateral Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Collateral Agent and each Secured Party shall have no
duty with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. None of the Administrative
Agent, the Collateral Agent, any Bank or any other Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent or the
Collateral Agent in good faith.

9.8.5. The rights, duties, protections and immunities afforded to the Collateral
Agent under the terms of the Prudential Intercreditor Agreement are in addition
to the rights, duties, protections and immunities applicable to the Collateral
Agent under the terms of this Section 9. In the event of any irreconcilable
conflict between the provisions of this Agreement and the provisions of the
Prudential Intercreditor Agreement with respect to the rights, duties,
protection and immunities of the Collateral Agent, the provisions of the
Prudential Intercreditor Agreement shall govern.

9.9. No Other Duties. Anything herein to the contrary notwithstanding, the Joint
Lead Arrangers and the Documentation Agent listed on the cover page hereof shall
not have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as a Bank.



10.   ASSIGNMENTS AND PARTICIPATIONS

10.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Banks and
their respective successors and assigns permitted hereby, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 10.3, and
(iii) any transfer by Participation must be made in compliance with
Section 10.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 10.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 10.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 10.1 relates only to absolute assignments and this Section 10.1
does not prohibit assignments creating security interests, including (x) any
pledge or assignment by any Bank of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (y) in the case of a Bank
which is an Approved Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Bank from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 10.3. The Administrative Agent may treat the Person
which made any Loan or which holds any Note as the owner thereof for all
purposes hereof unless and until such Person complies with Section 10.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

10.2. Participations.

10.2.1. Any Bank may, without the consent of Borrower but with the consent of
Agent, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank under the
Loan Documents. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under the Loan Documents
shall remain unchanged, such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Bank shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Bank had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under the Loan Documents.

10.2.2. Each Bank shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Loan Documents other than any amendment, modification or waiver with respect to
any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Banks.

10.2.3. The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 8.2 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Bank under the Loan
Documents, provided that each Bank shall retain the right of setoff provided in
Section 8.2 with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 8.2, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 8.2 as if
each Participant were a Bank. The Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 2.20 to the
same extent as if it were a Bank and had acquired its interest by assignment
pursuant to Section 10.3, provided that a Participant shall not be entitled to
receive any greater payment under Sections 2.17, 2.18, 2.19 and 2.20 than the
Bank who sold the participating interest to such Participant would have received
had it retained such interest for its own account, unless the sale of such
interest to such Participant is made with the prior written consent of the
Borrower.

10.3. Assignments.

10.3.1. Any Bank may at any time assign to one or more Persons (each, a
“Purchaser”), other than an Ineligible Institution, all or any part of its
rights and obligations under the Loan Documents. Such assignment shall be in the
form of an Assignment and Assumption and shall be accompanied by an executed
supplement to the Prudential Intercreditor Agreement in the form of Attachment A
to the Prudential Intercreditor Agreement. Each such assignment with respect to
a Purchaser which is not a Bank or an Affiliate of a Bank shall either be in an
amount equal to the entire applicable Commitment and Loans of the assigning Bank
or (unless each of the Borrower and the Administrative Agent otherwise consents)
in an aggregate amount not less than $5,000,000. The amount of the assignment
shall be based on the Commitment or outstanding Loans (if the Commitment has
been terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment. For purposes of this subsection, the term “Ineligible Institution”
means (a) the Borrower, any Guarantor or any other Affiliate of the Borrower,
(b) a Defaulting Bank or any Affiliate of a Defaulting Bank (c) a natural
person, or (d) a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Revolving Credit Loans or Commitments, (y) is
managed by a professional advisor, who is not such natural person or a relative
thereof, having significant experience in the business of making or purchasing
commercial loans, and (z) has assets greater than $25,000,000 and a significant
part of its activities consist of making or purchasing commercial loans and
similar extensions of credit in the ordinary course of its business; provided
that upon the occurrence of a Matured Default, any Person (other than a Bank)
shall be an Ineligible Institution if after giving effect to any proposed
assignment to such Person, such Person would hold more than 25% of the then
outstanding Aggregate Outstanding Credit Exposure or Commitments, as the case
may be.

10.3.2. The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is a Bank, an Affiliate of a Bank or an
Approved Fund; provided that the consent of the Borrower shall not be required
if a Default or Matured Default has occurred and is continuing. The consent of
the Administrative Agent shall be required prior to an assignment becoming
effective unless the Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. Any consent required under this Section 10.3.2 shall not be unreasonably
withheld or delayed.

10.3.3. Upon (i) delivery to the Administrative Agent of an Assignment and
Assumption, together with an executed supplement to the Prudential Intercreditor
Agreement in the form of Attachment A to the Prudential Intercreditor Agreement
and any consents required by Sections 10.3.1 and 10.3.2, and (ii) payment of
$3,500 fee to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such Assignment and Assumption. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable Assignment and Assumption constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA, unless an
exemption from the prohibited transaction provisions of ERISA and the Code is
available. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Bank party to this Agreement and any other Loan
Document executed by or on behalf of the Banks and shall have all the rights and
obligations of a Bank under the Loan Documents, to the same extent as if it were
an original party thereto, and the transferor Bank shall be released with
respect to the Commitment and Loans assigned to such Purchaser without any
further consent or action by the Borrower, the Banks or the Administrative
Agent. In the case of an assignment covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a Bank
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this Section 10.3 shall be treated for purposes of
this Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with Section 10.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 10.3.3, the transferor Bank,
the Administrative Agent and the Borrower shall, if the transferor Bank or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

10.3.4. The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Tulsa, Oklahoma a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

10.4. Replacement of Banks. If (i) a Bank (a “Non-Consenting Bank”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Majority Banks as provided in
Section 11.1 but requires unanimous consent of all Banks or, as applicable, all
Banks directly affected thereby, (ii) any Bank is a Defaulting Bank or (iii) any
Bank requests compensation under Sections 2.17, 2.18 or 2.19, then the Borrower
may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.1), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.3.3;

(b) such Bank shall have received payment of an amount equal to its Pro Rata
Share of the outstanding Revolving Credit Loans, L/C Obligations and Swing Line
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents, including any amounts under
Sections 2.17, 2.18. 2.19 or 2.20) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(c) such assignment does not conflict with applicable laws; and

(d) in the case of any such assignment resulting from a Non-Consenting Bank’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank or financial
institution shall have consented to the proposed change, waiver, discharge or
termination.

The failure by any Non-Consenting Bank or Defaulting Bank to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Bank and the mandatory assignment of such Bank’s portion of the outstanding
Revolving Credit Loans, L/C Obligations and Swing Line Loans pursuant to this
Section 10.4 shall nevertheless be effective without the execution by such Bank
of an Assignment and Assumption. A Bank shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such Bank
or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

10.5. Confidentiality. Each Bank, the L/C Issuer and each Agent agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Purchaser
of or Participant in, or any prospective Purchaser of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any Swap Agreement or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) with the written
consent of the Borrower; or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to any Agent, any Bank, the L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Agents and the Bank may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Bank in connection with the administration of this Agreement, the
other Loan Documents, and the Commitments. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower, the Subsidiaries or their business, other than any such information
that is available to the Bank on a non-confidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.



11.   MISCELLANEOUS

11.1. Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of any Loan Document to which the Borrower is a party, nor consent to
any departure by the Borrower from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all of the Banks do any of the following: (1) waive any of the
conditions precedent specified in Section 3.1; (2) increase the Commitment of
any Bank or subject any Bank to any additional obligations; (3) reduce the
principal of, or interest on, the Notes, any L/C Obligations or any fees
hereunder; (4) postpone any date fixed for any payment of principal of, or
interest on, the Notes, any L/C Obligations or any fees hereunder; (5) release
any of the Guarantors from its Guaranty, except as expressly permitted
hereunder; (6) release any of the Collateral, except in connection with
Transfers expressly permitted hereunder, or subordinate all or any substantial
portion of the Collateral to the Liens held by any other Person; (7) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes or the number of Banks which shall be required for the Banks or any of
them to take action hereunder; (8) amend the provisions of Section 8.4, or
(9) amend, modify or waive any provision of this Section 11.1; and provided
further that (i) no amendment, waiver, or consent shall, unless in writing and
signed by the affected Agent or the L/C Issuer (in addition to the Banks
required above to take such action) affect the rights or duties of the
Administrative Agent, the Collateral Agent or the L/C Issuer under any of the
Loan Documents, and (ii) no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Bank may not be increased or extended without the
consent of such Defaulting Bank.

11.2. Notices, Etc. All notices and other communications provided for under this
Agreement and under the other Loan Documents to which the Borrower is a party
shall be in writing (including telegraphic, telex, and facsimile transmissions)
and mailed or transmitted or delivered, at the addresses set forth on the
respective signature pages hereto; or, as to each party, at such other address
as shall be designated by such party in a written notice to all other parties
complying as to delivery with the terms of this Section 11.2. Except as is
otherwise provided in this Agreement, all such notices and communications shall
be effective when deposited in the mails or delivered to the telegraph company,
or sent, answerback received, respectively, addressed as aforesaid, except that
notices to the Administrative Agent pursuant to the provisions of Section 2
shall not be effective until received by the Administrative Agent.

11.3. No Waiver. No failure or delay on the part of any Bank or the
Administrative Agent in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy hereunder. The rights and
remedies provided herein are cumulative, and are not exclusive of any other
rights, powers, privileges, or remedies, now or hereafter existing, at law or in
equity or otherwise.

11.4. Costs, Expenses and Taxes. The Borrower agrees to pay on demand (i) all
out-of-pocket expenses reasonably incurred by the Administrative Agent, the
Collateral Agent and the L/C Issuer in connection with the preparation,
execution, delivery, filing, and administration of the Loan Documents, and of
any amendment, modification, or supplement to the Loan Documents, including the
fees and out-of-pocket expenses of counsel for either Agent incurred in
connection with advising such Agent or any of the Banks as to their rights and
responsibilities hereunder, (ii) all out-of-pocket expenses reasonably incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses reasonably incurred by either Agent or the L/C
Issuer (including the fees, charges and disbursements of counsel for either
Agent or the L/C Issuer) in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the outstanding Loans or Letters of Credit. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance, appraisal, and environmental assessment fees and charges (and all
taxes related thereto), and other out-of-pocket expenses incurred by either
Agent or the L/C Issuer. The Borrower also agrees to pay all such costs and
expenses, including court costs, incurred by any Bank in connection with
enforcement of the Loan Documents, or any amendment, modification, or supplement
thereto, whether by negotiation, legal proceedings, or otherwise. In addition,
the Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the executing, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, and agrees to hold each Agent and each Bank
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failing to pay such taxes and fees. The provisions
of this Section 11.4 shall survive termination of this Agreement.

11.5. Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

11.6. Indemnity. The Borrower hereby agrees to defend and indemnify each Agent,
the L/C Issuer, the Swing Line Lender and each Bank and each Affiliate of each
of the foregoing, and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of any of the
foregoing Persons (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
incremental taxes, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder, or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any liability under any Environmental
and Safety Laws related in any way to the Borrower or any of its Subsidiaries,
and (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee. WITHOUT LIMITATION OF THE FOREGOING, IT
IS THE INTENTION OF THE BORROWER, AND THE BORROWER AGREES THAT, THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING ALL EXPENSES OF
LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. The
provisions of this Section 11.6 shall survive termination of this Agreement.

11.7. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of Oklahoma.

11.8. Severability of Provisions. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

11.9. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement. Borrower agrees that
telefaxed or scanned Loan Documents evidencing execution shall be deemed
originals.

11.10. Headings. Section headings in the Loan Documents are included in such
Loan Documents for the convenience of reference only and shall not constitute a
part of the applicable Loan Documents for any other purpose.

11.11. Consent to Jurisdiction; Jury Trial Waiver.

11.11.1. THE BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE COUNTY OF TULSA, STATE OF OKLAHOMA AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
THE BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.

11.11.2. THE BORROWER, EACH BANK AND EACH AGENT HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT
LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
LOAN DOCUMENTS. NO OFFICER OF ANY BANK OR AGENT HAS AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.

11.12. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Banks are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Banks, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Banks is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person, and (B) no Bank has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Bank has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any of the Banks with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

11.13. Amendment, Restatement, Increase and Extension; Ratification and
Reaffirmation. This Agreement is an amendment, restatement and continuation of
the Existing Credit Agreement, and, as such, all terms and provisions of this
Agreement supersede in their entirety the terms and provisions of the Existing
Credit Agreement. The Obligations outstanding under this Agreement are a
continuing indebtedness and are in renewal, extension, rearrangement, increase,
ratification and continuation of, but not in extinguishment or novation of, the
Obligations outstanding under the Existing Credit Agreement. The Liens created
or granted by any existing Collateral Documents shall continue in full force and
effect, uninterrupted and unabated, and shall remain valid, binding and
enforceable Liens against the Borrower and its Subsidiaries as security for the
Obligations. All of the existing Collateral Documents shall continue in full
force and effect in accordance with their terms, except to the extent amended or
superseded by the terms of any Collateral Documents delivered pursuant to this
Agreement. The parties acknowledge that the intent of this Section is to
maintain the priority of the Liens on the assets of the Borrower and its
Subsidiaries to secure the Obligations under this Agreement. The Borrower
confirms to the Collateral Agent and the Banks that the Obligations (as the same
have been increased hereby) are and shall continue to be secured by the security
interests granted by the Borrower and its Subsidiaries in favor of the
Collateral Agent for the benefit of the Secured Parties under the existing
Collateral Documents, and all of the terms, conditions, provisions, agreements,
requirements, promises, obligations, duties, covenants and representations of
the Borrower and its Subsidiaries under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Existing Credit Agreement are hereby ratified and affirmed in all respects by
the Borrower (except as modified on the date hereof).

11.14. Release. The Borrower, for itself and each and all of its officers,
employees, agents, shareholders, directors, successors and assigns, does hereby
fully, unconditionally and irrevocably waive and release each Agent and each
Bank, and each of their respective officers, employees, agents, directors,
shareholders, affiliates, attorneys, successors and assigns (each, a "Released
Party”), of and from any and all claims, liabilities, obligations, causes of
action, defenses, counterclaims and setoffs, of any kind, whether known or
unknown and whether in contract, tort, statute or under any other legal theory,
arising out of or relating to any act or omission by the Administrative Agent,
the Collateral Agent, any Bank or any other Released Party on or before the
Effective Date.

11.15. Swap Agreements.

11.15.1. The Borrower hereby represents and warrants to the Banks and the
Administrative Agent and covenants that (i) the rate, asset, liability or other
notional item underlying any Specified Swap Agreement regarding an interest or
monetary rate, or foreign exchange swap, entered into or executed in connection
with this Agreement is, or is directly related to, a financial term hereof;
(ii) the aggregate notional amount of all Swap Agreements entered into or
executed by the Borrower in connection with the financial terms of this
Agreement, whether entered into or executed with the Borrower or any other
Person, will not at any time exceed the aggregate principal amount outstanding
hereunder, as such amounts may be determined or calculated contemporaneously
from time to time during and throughout the term of this Agreement; (iii) each
Swap Agreement entered into or executed in connection with the financial terms
of this Agreement has been or will be entered into no earlier than 90 days
before and no later than 180 days after the date hereof or of any transfer of
principal hereunder; (iv) the purpose of any Swap Agreements in respect of any
commodity entered into or executed in connection with this Agreement is to hedge
commodity price risks incidental to the Borrower’s business and arising from
potential changes in the price of such commodity; and (v) each Swap Agreement
entered into or executed in connection with this Agreement mitigates against the
risk of repayment hereof and is not for the purpose of speculation. For purposes
of this Section, the term (i) “financial term” shall include, without
limitation, the duration or term of this Agreement, rate of interest, the
currency or currencies in which the Loans are made and their principal amount,
and (ii) “transfer of principal” means any draw of principal under this
Agreement, including any amendment, restructuring, extension or other
modification of this Agreement.

11.15.2. The Borrower hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by any Guarantor in order for such Guarantor to honor its obligations
(a) under any Specified Swap Agreement, whether into or executed before or after
the Effective Date, to which such Guarantor is a party and (b) under any
Guaranty, including obligations with respect to any Specified Swap Agreement
entered into or executed before or after the Effective Date (provided, however,
that the Borrower shall only be liable under this Section for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section, or otherwise under this Agreement or any other Loan
Document, as it relates to the Guarantors, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section shall remain
in full force and effect until all of the Obligations are paid in full to the
Banks, the Agents and all other Persons to whom any of the Obligations are
owing. The Borrower intends that this Section constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

11.16. USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow Bank
to identify Borrower, and, if Borrower is not an individual, Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEARS ON FOLLOWING PAGES]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

SAIA, INC.

By: /s/ Frederick J. Holzgrefe, III
Name: Frederick J. Holzgrefe
Title: Chief Financial Officer


11465 Johns Creek Parkway
Suite 400
Duluth, Georgia 30097
Attention: Frederick J. Holzgrefe
Phone: (770) 232-4043
Facsimile: (770) 232-4066
E-mail: fholzgrefe@saia.com

1

BOKF, NA dba BANK OF OKLAHOMA, as Administrative Agent

and Collateral Agent and as a Bank

By: /s/ Paul E. Johnson
Name: Paul E. Johnson
Title: Vice President


Principal Office and Lending Office for Base and LIBOR Loans:

Bank of Oklahoma Tower


P.O. Box 2300
Tulsa, Oklahoma 74192
Attention: Paul Johnson
Phone: (918) 588-6490
Facsimile: (918) 280-4106
E-mail: pjohnson@bokf.com

Commitment: $47,000,000

2

SUNTRUST BANK, as Documentation Agent and as a Bank

By /s/ David A. Ernst
Name: David A. Ernst
Title: Vice President


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

3333 Peachtree Road, NE, 7th Floor
Atlanta, Georgia 30326
Attention: David Ernst
Phone: (404) 926-5402
Facsimile: (404) 439-7390
E-mail: David.Ernst@SunTrust.com

Commitment: $47,000,000

BANK OF AMERICA, N.A.

By /s/ Ciara F. Bochenek
Name: Ciara F. Bochenek
Title: Vice President


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

101 N Tryon St., 5th Floor
Charlotte, NC 28255
Attn: Narender Vamani
Phone: (415) 436-3685 ext 64673
Facsimile: (214) 290-8379
Email: narender.vamani@bankofamerica.com

Commitment: $42,000,000

JPMORGAN CHASE BANK, N.A.

By: /s/ John Horst
Name: John Horst
Title: Executive Director


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

3475 Piedmont Road NE, 18th Floor
Atlanta, Georgia 30305
Attention: John Horst
Phone: (404) 926-2613
Facsimile: (404) 926-2579
E-mail: john.horst@jpmorgan.com

Commitment: $42,000,000

3

REGIONS BANK

By: /s/ Stephen T. Hatch
Name: Stephen T. Hatch
Title: Senior Vice President


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

1180 West Peachtree Street, Suite 900
Atlanta, Georgia 30309
Attention: Stephen Hatch
Phone: (404) 253-5280
Facsimile:      
E-mail: Stephen.Hatch@regions.com

Commitment: $32,000,000

4

PNC BANK, NATIONAL ASSOCIATION

By: /s/ Susan J. Dimmick
Name: Susan J. Dimmick
Title: Senior Vice President


Principal Office and Lending Office for Base Rate Loans and LIBOR Loans:

1075 Peachtree Street NE
Suite 1800
Atlanta, GA 30309
Phone: (404) 495-6434
Facsimile: (404) 495-6099
E-mail: susan.dimmick@pnc.com

Commitment: $40,000,000

PRICING SCHEDULE

                                      Pricing Level   Leverage Ratio   LIBOR
Rate Margin   Base Rate Margin   Unused Portion Fee   Letter of Credit Fee
I
  =1.00x     1.125 %     -0.125 %     0.200 %     1.125 %
 
                                   
II
  >1.00x but =1.50x     1.250 %     0.000 %     0.200 %     1.250 %
 
                                   
III
  >1.50x but =2.00x     1.500 %     0.000 %     0.225 %     1.500 %
 
                                   
IV
  >2.00x but =2.50x     1.875 %     0.125 %     0.250 %     1.875 %
 
                                   
V
  >2.50x but =3.00x     2.000 %     0.250 %     0.300 %     2.000 %
 
                                   
VI
  >3.00x     2.250 %     0.500 %     0.300 %     2.250 %
 
                                   

The foregoing shall be recalculated on not less than a quarterly basis, on the
date on which the Administrative Agent is in full receipt of the Borrower’s most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 5.1 (“Pricing Date”). The applicable Pricing Level shall be established
based on the Leverage Ratio for the most recently completed fiscal quarter and
shall remain in effect until the next Pricing Date. From the Effective Date to
the first Pricing Date, Pricing Level II shall apply. If the Borrower has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 5.1 hereof, until such financial statements and audit
report are delivered, Pricing Level VI shall apply. If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Pricing
Level established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Pricing Level established by such financial statements shall
be in effect from the Pricing Date that occurs immediately after the end of the
fiscal quarter covered by such financial statements until the next Pricing Date.
Each determination of the Pricing Level made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Banks if reasonably determined.

5